EXHIBIT 10.43

 

 



LEASE AGREEMENT

 

between

 

NEW BRIGHTON 14TH STREET LLC
as "Landlord"

 

and

 

RYAN COMPANIES US, INC.
as "Limited Guarantor"

 

and

 

TRANSOMA MEDICAL, INC.
as "Tenant"

 

 

 

 

 







 



TABLE OF CONTENTS

 

  SECTION PAGE 1. PREMISES 4 2. TERM; POSSESSION 4 3. RENT 6 4. SECURITY DEPOSIT
14 5. USE AND COMPLIANCE WITH LAWS 15 6. TENANT IMPROVEMENTS & ALTERATIONS 19 7.
MAINTENANCE AND REPAIRS 21 8. TENANT'S TAXES 23 9. UTILITIES AND SERVICES 23 10.
EXCULPATION AND INDEMNIFICATION 24 11. INSURANCE 25 12. DAMAGE OR DESTRUCTION 27
13. CONDEMNATION 28 14. ASSIGNMENT AND SUBLETTING 30 15. DEFAULT AND REMEDIES 31
16. LATE CHARGE AND INTEREST 33 17. WAIVER 33 18. ENTRY, INSPECTION AND CLOSURE
34 19. SURRENDER AND HOLDING OVER 34 20. ENCUMBRANCES 35 21. ESTOPPEL
CERTIFICATES AND FINANCIAL STATEMENTS 36 22. NOTICES 36 23. ATTORNEYS' FEES 37
24. QUIET POSSESSION 37 25. SECURITY MEASURES 37 26. FORCE MAJEURE 37 27.
LANDLORD'S LIABILITY 38 28. CONSENTS AND APPROVALS 38 29. BROKERS 38 30. ENTIRE
AGREEMENT 39 31. MISCELLANEOUS 39 32. AUTHORITY 39 33. DUTY TO COOPERATE 40

 







 

34. ACCESS FOR OPTION PROPERTY PARKING AREA 41 35. TENANT'S RIGHT TO SELF MANAGE
41 36. LIMITED GUARANTY 42 37. CANCELLATION UPON RE-VESTING OR REPURCHASE BY
CITY 42 38. CONTINGENCY 43

 

 

 

 

 

 

 







 

BASIC LEASE INFORMATION



 

 

Lease Date: For identification purposes only, the date of this Lease is October
1, 2007.     Landlord: NEW BRIGHTON 14TH STREET LLC, a Minnesota limited
liability company     Tenant: TRANSOMA MEDICAL, INC., a Delaware corporation    
Premises: A two-story building to be built, consisting of approximately 115,849
square feet of Rentable Area, (the "Building") together with the adjacent
driveways, parking areas, sidewalks, and landscape areas depicted on Exhibit A
attached hereto.     Building Address: TBD               Term: 144 full calendar
months (plus any partial month at the beginning of the Term)     Scheduled
Commencement Date: August 15, 2008     Expiration Date: The last day of the
144th full calendar month in the Term     Base Rent: From the Commencement Date
through the last Day of   Month 12: $14.50 per square foot of Rentable Area per
Annum   Months 13 - 24: $14.79 per square foot of Rentable Area per Annum  
Months 25 - 36: $15.09 per square foot of Rentable Area per Annum   Months 37 -
48: $15.39 per square foot of Rentable Area per Annum   Months 49 - 60: $15.70
per square foot of Rentable Area per Annum   Months 61 - 72: $16.01 per square
foot of Rentable Area per Annum   Months 73 - 84: $16.33 per square foot of
Rentable Area per Annum   Months 85 - 96: $16.66 per square foot of Rentable
Area per Annum   Months 97 - 108: $16.99 per square foot of Rentable Area per
Annum



















 



-1-







 





      Months 109 - 120: $17.33 per square foot of Rentable Area per Annum  
Months 121 - 132: $17.68 per square foot of Rentable Area per Annum   Months 133
- 144: $18.03 per square foot of Rentable Area per Annum   Option Periods Market
Rate       Tenant's Share: 100%         Security Deposit:





See Section 4.         Landlord's Address for Payment of Rent: NEW BRIGHTON 14TH
STREET LLC   c/o Ryan Companies US, Inc.   50 South Tenth Street   Suite 300  
Minneapolis, MN 55403       Business Hours:         Landlord's Address for
Notices: NEW BRIGHTON 14TH STREET LLC   c/o Ryan Companies US, Inc.   50 South
Tenth Street   Suite 300   Minneapolis, MN 55403     Tenant's Address for
Notices: Prior to Commencement:   Transoma Medical, Inc.   4211 Lexington Avenue
North   Suite 2244   St. Paul, MN 55126   Attn: Vice President Manufacturing
Operations       Following Commencement:       [Premises Address]      
Guarantor's Address for Notices: Ryan Companies US, Inc.   50 South Tenth Street
  Suite 300   Minneapolis, MN 55403       Broker(s): The Keewaydin Group, Inc.  
      Property Manager: Ryan Companies US, Inc.  





















 





-2-



 



    Additional Provisions: None         Exhibits: The Premises   Exhibit A:
Construction Rider   Exhibit B: Option Property Parking Area   Exhibit C: Form
of Subordination, Non-disturbance and Attornment Agreement and Exhibit D:
Estoppel Certificate      



 



The Basic Lease Information set forth above is part of the Lease. In the event
of any conflict between any provision in the Basic Lease Information and the
Lease, the Lease shall control.

 

 

 

 

 





 



-3-





 

THIS LEASE is made as of the Lease Date set forth in the Basic Lease
Information, by and between the Landlord identified in the Basic Lease
Information ("Landlord"), and the Tenant identified in the Basic Lease
Information ("Tenant"). Landlord and Tenant hereby agree as follows:

 

1.       PREMISES. Landlord hereby leases to Tenant, and Tenant hereby leases
from Landlord, upon the terms and subject to the conditions of this Lease, the
Building located at the address specified in the Basic Lease Information (the
"Building") together with the adjacent driveways, parking areas (in size
sufficient to yield at least 453 parking spaces), sidewalks and landscape areas
(collectively, the "Premises"). The approximate configuration and location of
the Premises is shown on Exhibit A. Landlord and Tenant agree that the rentable
area of the Building for all purposes under this Lease shall be the Rentable
Area specified in the Basic Lease Information, provided that within ninety (90)
days from the Commencement Date, Tenant may have the Rentable Area of the
Building verified by a CAD calculation performed by Landlord's architect. In the
event that such verification reveals a discrepancy between the measured square
footage of the Building as measured by Landlord's architect and the Rentable
Area specified in the Basic Lease Information, and Landlord and Tenant are
unable to agree upon the Rentable Area of the Premises, an independent architect
acceptable to both parties (the cost of which shall be divided equally between
Landlord and Tenant) shall measure the Premises in accordance with the standard
herein provided. The square footage of the Building as determined by said
independent architect shall be the Rentable Area of the Building, and within
thirty days thereafter the parties shall execute an Addendum to this Lease
confirming same and the Base Rent, Tenant's Share of Operating Costs and any
other sums due hereunder based in whole or in part on the rentable square
footage of the Building, and further any necessary payments or reimbursements
shall be made by the appropriate party. The Rentable Area of the Building will
be calculated in accordance with the American National Standard Method of
Measuring Floor Area in Office Buildings, ANSI/BOMAA65.1-1996, except that the
Rentable Area of the Building shall be computed as if the second floor of the
Building extended through any atrium to the exterior wall, as if the atrium did
not exist.

 

2.1       TERM; POSSESSION. The term of this Lease (the "Term") shall commence
on the Commencement Date as described below and, unless sooner terminated, shall
expire on the Expiration Date set forth in the Basic Lease Information (the
"Expiration Date"). The "Commencement Date" shall be the earlier of (a) the
later of (i) the date that is three hundred thirty (330) days after the date
Landlord receives the Approvals (defined herein), or (ii) the date on which
Landlord tenders possession of the Premises to Tenant, with all of Landlord's
construction obligations, "Substantially Completed" as provided in the
Construction Rider attached as Exhibit B (the "Construction Rider") or, in the
event of any "Tenant Delay," as defined in the Construction Rider, the date on
which Landlord could have done so had there been no such Tenant Delay; or (b)
the date upon which Tenant, with Landlord's written permission, actually
occupies and conducts business in any portion of the Premises. Landlord
acknowledges that as of the date of Landlord's signature of this Lease, no
Tenant Delay has occurred. The parties anticipate that the Commencement Date
will occur on or about the Scheduled Commencement Date set forth in the Basic
Lease Information (the "Scheduled Commencement Date"); provided, however, that
Landlord shall not be liable for any claims, damages or liabilities except those
specifically provided for in Section 2.1.1 if the Premises are not ready for
occupancy by the Scheduled Commencement Date. When the Commencement Date has
been established, Landlord and Tenant shall at the request of either party
confirm the Commencement Date and Expiration Date in writing.

 



-4-





 





Notwithstanding anything herein to the contrary, the parties acknowledge that
Landlord has not received final approval of the Planned Unit Development for the
Premises, and final approvals from the MPCA and watershed district with respect
to the Premises (collectively, the "Approvals") and that to the extent that any
delays in obtaining such Approvals delay Landlord's commencement or completion
of construction of the Premises, then the time or deadline for all performances
by Landlord set forth in this Lease and the Construction Rider (including
without limitation, the Scheduled Commencement Date and the various deadlines
set forth in Section 2.1.1) shall be extended one day for each day from and
after September 15, 2007 through and including the date Landlord receives such
Approvals. Landlord shall promptly notify Tenant in writing of the date Landlord
obtains the Approvals and of any construction delays caused by delay in
obtaining the Approvals. Upon request by either party, the parties agree to
confirm the extension of any applicable time or deadline for performance by
Landlord pursuant to a written Addendum to this Lease. Notwithstanding anything
herein to the contrary, the parties hereby acknowledge and agree that if
Landlord obtains the Approvals on October 5, 2007, then delays experienced by
Landlord in obtaining the Approvals will cause the Scheduled Commencement Date
to be delayed until September 5, 2008 and will similarly extend the time or
deadlines for performance set forth in this Lease (including without limitation
Section 2.1.1), by a period of twenty (20) days.

 

2.1.1 In the event Landlord does not deliver possession of the Substantially
Completed Premises to Tenant by August 15, 2008, and such failure is not caused
by any of the events described in Section 26 — Force Majeure — or by Tenant
Delay, Tenant shall receive a credit against Rent first coming due in an amount
equal to one day's Rent for each day of delay. By way of example, if Landlord
delivers possession of the Substantially Completed Premises to Tenant on August
20, 2008 (and such delay was not caused by a Force Majeure or Tenant Delay),
Tenant's liability for Rent would commence on August 25, 2008.

 

2.2       Extended Term. Landlord grants to Tenant the option to extend the Term
of this Lease for two (2) additional periods of five (5) years each ("Extension
Terms"), subject to and upon the following conditions:

 

(a)                The Extension Terms will commence as of the expiration of the
preceding Term of this Lease.

 

(b)               Tenant will give written notice of exercise to Landlord not
less than twelve (12) months prior to the commencement of the Extension Terms,
time being of the essence.

 

(c)                The Extension Terms will be upon all of the terms and
conditions of this Lease, except that Base Rent will be equal to the Market Rate
for the Extension Tenn. If Landlord and Tenant cannot agree upon the Market Rate
for the Extension Tern-is within the time frame set forth in Section 3.1.2, the
determination of the Market Rate will be made in accordance with the terms of
Section 3.1.2.

 



-5-





 

(d)       The Lease must be in full force and effect and no Event of Default
shall be in existence at either the time of exercise or at any time prior to
commencement of the Extension Terms.

 

2.4       Material Delay in Delivery. Notwithstanding anything to the contrary
contained in this Lease, if other than due to Force Majeure or Tenant Delays
Landlord fails to cause the Premises to be Substantially Complete by January 15,
2009 (or fails, other than due to Tenant Delays, to cause the Premises to be
Substantially Complete by June 15, 2009), then Tenant may, upon thirty (30) days
prior written notice, terminate this Lease, provided that if Landlord shall
cause the Premises to be Substantially Complete prior to the expiration of the
thirty (30) day period, this Lease shall remain in full force and effect and the
termination notice shall be deemed null and void.

 

3.       RENT.

 

3.1       Base Rent. Tenant agrees to pay to Landlord the Base Rent set forth in
the Basic Lease Information, without prior notice or demand, on the first day of
each and every calendar month during the Term. Base Rent for any partial month
at the beginning or end of the Term shall be prorated based on the actual number
of days in the month.

 

3.1.2 Base Rent: Extension Term. Tenant agrees to pay to Landlord Base Rent for
the Extension Term at the market rate ("Market Rate").

 

Market Rate shall be set at a single annual dollar amount per square feet (but
shall be payable monthly in accordance with the terms of this Lease), and shall
be defined as what an arm's-length, non-expansion, non-equity tenant of
comparable credit to Tenant would, as of the beginning of the term in question,
pay for space of comparable size, quality, utility and location, taking into
account the length of the term and all comparable allowances and concessions
being offered in the market. The Market Rate shall be determined as follows:
Within thirty (30) days after Landlord receives notice from Tenant of Tenant's
election to exercise an Extension Option, Landlord will give notice to Tenant of
its determination of the Market Rate for the Premises and Landlord's
determination will constitute the Market Rate unless Tenant objects by notice to
Landlord in writing within thirty (30) days after Tenant's receipt of Landlord's
determination. Landlord's notice of determination shall include a statement in
all capitalized, 12 point or larger type on the first page of the notice,
stating: "THE DETERMINATION OF MARKET RENT SET FORTH HEREIN SHALL BE BINDING ON
TENANT UNLESS TENANT SHALL OBJECT THERETO WITHIN 30 DAYS OF TENANT'S RECEIPT OF
THIS NOTICE." If Tenant so objects, the parties shall meet within Fifteen (15)
days after Tenant's objection and attempt to agree on the Market Rate. If the
parties are unable to agree upon the Market Rate within such Fifteen (15) day
period after the Tenant's objection, then at the request of either party, the
Market Rate will be determined by appraisal, made by a board of appraisers
consisting of three reputable real estate appraisers (each an "Expert"), each of
whom has been actively involved in commercial real estate in Minneapolis,
Minnesota no less than ten years prior to appointment. In addition, each such
Expert shall have been active over the five (5) year period ending on the date
of such appointment in the appraisal of comparable commercial properties in the
Minneapolis-St. Paul metropolitan area. One Expert will be appointed by Tenant,
and one Expert will be appointed by Landlord. Both Landlord and Tenant shall
appoint their Expert within fifteen (15) days after the failure of Landlord and
Tenant to agree on the Market Rate.

 



-6-





 

The third Expert will be appointed by the first two Experts. If the first two
Experts are unable to agree on a third Expert within ten (10) days after the
appointment of the second Expert, or if either party refuses or neglects to
appoint an Expert as herein provided within fifteen (15) days after the
appointment of the first Expert, then the third Expert or the second Expert,
whose appointment was not made as provided above, may be appointed by any active
judge of the Hennepin County District Court. If determinations of at least two
of the Experts are identical in amount, that amount will be determined to be the
Market Rate. If the determinations of all three Experts are different in amount,
the highest appraised value will be averaged with the middle value (that average
being referred to as "Sum A"). The lowest appraised value will be averaged with
the middle value (that average being referred to as "Sum B"), and the Market
Rate will be determined as follows: (i) if neither Sum A nor Sum B differs from
the middle appraised value by more than 10% of the middle appraised value, then
the Market Rate will be the average of the three appraisals, (ii) if either Sum
A or Sum B (but not both) differs from the middle appraised value by more than
10% of the middle appraised value, then the Market Rate will be the average of
the middle appraised value and the appraised value closer in amount to the
middle appraised value, and (iii) if both Sum A and Sum B differ from the middle
appraised value by more than 10% of the middle appraised value, then the Market
Rate will be equal to the middle appraised value. Written notice of the Market
Rate as duly determined in accordance with this Section shall be promptly given
to Landlord and Tenant and will be binding and conclusive on them. Each party
will bear its own expenses in connection with the board proceeding, except that
the fees of the Experts will be borne equally. If, for any reason, the Market
Rate has not been determined at the time of the commencement of the Extension
Term, then the Market Rate will be the amount set forth in Landlord's
determination, and if the determination of the Experts as provided above
indicates that a lesser or greater amount should have been paid than that which
was actually paid, a proper adjustment will be made in a payment from Landlord
to Tenant, or Tenant to Landlord, as the case may be, such payment to be made
within thirty (30) days of the determination of the Market Rate.

 

3.2       Additional Rent: Increases in Operating Costs and Taxes.

 

(a)       Definitions.

 

(1)       "Operating Costs" means all costs of managing, operating, maintaining
and repairing the Premises, including, but not limited to, all costs,
expenditures, fees and charges for: (A) operation, maintenance and repair of the
Premises (including maintenance, repair and replacement of glass, the roof
covering or membrane, parking lot (including, without limitation, sealcoating,
sweeping, striping and patching), and landscaping); (B) utilities and services
(including telecommunications facilities and equipment, recycling programs and
trash removal), and associated supplies and materials; (C) compensation
(including employment taxes and fringe benefits) for persons who perform duties
in connection with the operation, management, maintenance and repair of the
Building, such compensation to be appropriately allocated for persons who also
perform duties unrelated to the Building; (D) property (excluding coverage for
earthquake and flood if carried by Landlord), liability, rental income (not to
exceed 12 months' coverage) and other insurance relating to the Premises, and,
to the extent of any claim thereunder that is subject to a deductible or
retention, the amount of any deductible or retention under any such policies
(other than any deductible or retention under any liability insurance policy
that Landlord may maintain in addition to the liability policy described in
Section 11.1(a) below); (E) licenses,

 



-7-





 

permits and inspections; (F) complying with the requirements of any law,
statute, ordinance or governmental rule or regulation or any orders pursuant
thereto (collectively "Laws"); (G) amortization over the useful life thereof of
capital improvements required to comply with Laws, or which are intended to
reduce Operating Costs (not to exceed the amount of such savings in any event)
or installed (if such installation is approved by Tenant in its reasonable
discretion) to improve the utility, efficiency or capacity of any Building
System, with interest on the unamortized balance at the rate paid by Landlord on
funds borrowed to finance such capital improvements (or, if Landlord finances
such improvements out of Landlord's funds without borrowing, the rate that
Landlord would have paid to borrow such funds, as reasonably determined by
Landlord), over such useful life as Landlord shall reasonably determine; (H)
property management fees (not to exceed 3% of gross rental); (I) accounting,
legal and other professional services incurred in connection with the operation
of the Premises and the calculation of Operating Costs and Taxes; (J) contesting
(to the extent such contest is approved by Tenant in its reasonable discretion)
the validity or applicability of any Laws that may affect the Premises; (K) the
Building's share of any shared or common area maintenance fees and expenses
(including costs and expenses of operating,

 

managing, owning and maintaining any common parking or other common areas within
any project of which the Premises are a part and including costs payable to the
City pursuant to the Developer's Agreement relative to maintenance of the storm
sewer pond serving the Premises); (L) the Building's share (which shall be equal
to fifty percent (50%) of total costs thereof) of maintenance and repair of any
skyway between the Premises and the Expansion Property (defined in Section 33
herein); and (M) any other cost, expenditure, fee or charge, whether or not
hereinbefore described, which in accordance with generally accepted property
management practices would be considered an expense of managing, operating,
maintaining and repairing the Premises (but excluding any such costs that may
relate to the ownership or management of the asset as distinguished from the
Premises itself).

 

Operating Costs shall not include (i) capital improvements (except as otherwise
provided above); (ii) costs of special services rendered to individual tenants
(including Tenant) for which a special charge is made; (iii) interest and
principal payments on loans or indebtedness secured by the Building; (iv) costs
of improvements for Tenant or other tenants of the Building; (v) costs of
services or other benefits of a type which are not available to Tenant but which
are available to other tenants or occupants, and costs for which Landlord is
reimbursed by other tenants of the Building other than through payment of
tenants' shares of increases in Operating Costs and Taxes; (vi) leasing
commissions, attorneys' fees and other expenses incurred in connection with
leasing space in the Building or enforcing such leases; (vii) depreciation or
amortization, other than as specifically enumerated in the definition of
Operating Costs above; and (viii) costs, fines or penalties incurred due to
Landlord's violation of any Law.

 

Operating Costs shall further not include:

 

(1)             Costs of correcting any violations of any Laws (including any
fines or penalties and interest thereon) by Landlord or its employees, agents or
contractors;

 

(2)             Leasing commissions, costs and disbursements and any other cost
or expense incurred in connection with negotiations or disputes with Building
occupants, or prospective occupants of the Building;

 

-8-





 





(3)             Legal fees, costs and disbursements related to the initial
development of the Premises or any sale or marketing of the property or the
preparation of the Premises for sale;

 

(4)             Any special assessments or other taxes which are charged against
the land or the Building to compensate any taxing authority for special
assessments which were levied or pending on the Commencement Date and any
special assessments which might be levied to compensate any taxing authority for
the initial construction of any improvements and local infrastructure necessary
for the use and operation of the Building to the extent incurred in connection
with the initial construction of the Premises;

 

(5)             Costs of correcting defects in, or inadequacy of, the design or
construction of the Building or the materials used in the construction of the
Building or in the Building equipment or appurtenances thereto, except that, for
the purposes of this paragraph, conditions (not occasioned by or related to
design, materials or construction defects or inadequacies) resulting from
ordinary wear and tear and use shall not be deemed defects;

 

(6)             Depreciation and amortization, except as otherwise provided
above;

 

(7)             Costs (and reserves therefor) of a capital nature irrespective
of the amount thereof, including capital improvements, capital repairs and
replacements and capital equipment, except as otherwise provided above;

 

(8)             Fees or costs for management of the Building or management of
the asset other than the approved management fee, including any property
management fee paid to a property management company for the Building, or any
fees, costs or expenses associated with any accounting, bill-paying or
management activities (but fees or commissions paid to a third party risk
manager, to a third party administrator of insurance claims pertaining to the
Premises, and to an insurance broker or agent, to the extent fairly allocable to
the Premises, may be included in Operating Costs). It is contemplated that there
will be a single management fee, not to exceed 3% of the gross rent of the lease
and no duplication of the fee, nor in the event that the Building has an asset
manager as distinguished from a property manager, is it intended that any of the
costs of that asset manager be borne by Tenant;

 

(9)             Amounts which would otherwise be included in Operating Costs
which are payable to affiliates of Landlord, for services on or to the Building
or the Land to the extent that the costs of such services exceed average
competitive costs for such services rendered by persons or entities of similar
skill, competence and experience, other than an affiliate of Landlord;

 

(10)         Cost related to any damage or destruction of the property or the
Tenant's improvements within the Premises to the extent that they would by be
payable by an insurer if the Landlord would have purchased the type or the
amount of insurance required by the terms of this Lease and the item damaged or
destroyed would have been covered by such insurance (but the amount of
deductibles or retentions, subject to the limitations set forth herein, may be
included in Operating Costs);

 



-9-





 

(11)           Financing and refinancing costs, interest on debt or amortization
payments on any mortgage or mortgages, and rental under any ground or underlying
leases or lease, together with all costs incidental to the items mentioned in
this paragraph (11);

 

(12)           Costs of Landlord's general corporate overhead and general
administrative expenses (including personnel costs (but the cost of employees
below the level of a building manager, to the extent fairly allocable to the
Premises, may be included in Operating Costs) and costs and expenses paid to
third parties to collect rents, prepare tax returns and accounting reports and
obtain financing);

 

(13)           Rentals and other related costs, if any, incurred in leasing air
conditioning, security; or other building operation or management systems,
elevators or other equipment or facilities which, if purchased and owned by
Landlord, would ordinarily be considered to be of a capital nature (except that
the rental of equipment necessary to perform Landlord's maintenance and repair
obligations may be included in Operating Costs);

 

(14)           Costs associated with items and services for which Tenant
reimburses Landlord (other than through Tenant paying Tenant's Additional Rent)
or for which Tenant pays or Landlord receives reimbursement from third persons;

 

(15)           Costs of entertaining current or prospective Building occupants,
and costs incurred in advertising in respect of or for the Building or other
marketing or promotional activity;

 

(16)           Costs resulting from the negligence or misconduct of Landlord or
its employees, managers, agents or contractors;

 

(17)           Bad debt expenses or bad debt reserves, whether for rent or
otherwise, or any fees or penalties charged to Landlord as a result of not
paying any amount constituting costs or expenses when due;

 

(18)           Costs incurred in connection with or related in any manner to the
initial construction of the Building;

 

(19)           Costs in any manner associated with Hazardous Materials,
provided, however, the following may be included in Operating Costs: (i) routine
fees for disposal of building standard fluorescent lamps and similar items, and
(ii) costs associated with disposal of any Hazardous Materials brought onto the
site (e.g. illegal dumping) by a third party after the Commencement Date of this
Lease;

 

(20)           Costs related to correction or remediation of Hazardous Materials
existing on the Premises prior to or on the date of execution of this Lease due
to the fact that it is a "brownfield site" it being understood that all such
costs must be borne either by the seller of the land (The City of New Brighton
(the "City")) or by Landlord (for clarity, the initial construction of the
parking lot and greenspace shall be excluded from Operating Costs, however,
maintenance and repair of the parking lot and greenspace may be included in
Operating Costs subject to any other applicable limitations set forth in this
Lease);

 



-10-





 

(21)         Capital costs and maintenance costs for sculpture, paintings or
other art objects or other amenities on the Premises that are not specifically
approved by Tenant;

 

(22)         Contributions to or memberships in any organizations, whether
professional, political, civic or charitable;

 

(23)         Costs incurred in connection with any special events held on the
Premises which are not approved by Tenant;

 

(24)         Costs related to the Expansion Property (as defined in Section 33)
other than the Building's share of maintenance of any skyway connecting the
Expansion Property and the Premises and Tenant's share of the option payment due
for years four and five of the option period.

 

(25)         Premiums paid to perform work on the Building or Premises after
hours, unless required by the terms of this Lease to be performed after hours or
unless approved in advance in writing by Tenant (except as necessary in an
emergency);

 

(26)         Travel, entertainment and related expenses incurred by Landlord,
its building manager or its personnel;

 

(27)         Accountant and auditor's fees except to the extent that Tenant
shall request audited reports of Operating Costs.

 

(28)         Major repairs or replacement of the roof or parking lot during the
first sixty (60) months of the Term , unless the need for repair or replacement
was caused by the acts or omissions of Tenant or its employees, agents or
contractors. For purposes of this Section 28, "major" repairs or replacements
are those that are capital in nature or are unusually large in cost or frequency
in comparison to normal repairs for such items.

 

(29)         Extraordinary costs incurred in the maintenance or repair of the
parking lot or greenspace attributable to remediation measures implemented as
part of the RAPs (defined herein).

 

(30)         Costs of maintaining or repairing the venting systems that are part
of the remediation measures implemented as part of the RAPs.

 

(2)       "Taxes" means: all real property taxes and general, special or
district assessments or other governmental impositions, of whatever kind, nature
or origin, imposed on the Premises that are due and payable during the term of
this Lease, or imposed on Landlord by reason of the ownership, management or use
of the Premises (but excluding income taxes); payments in lieu of taxes pursuant
to the Developer's Agreement for any period the Premises is tax exempt (not to
exceed $33,040.00 per year, but prorated for any partial year of the Term of
this Lease); any Tax Increment Deficiency (as defined in the Developer's
Agreement) required to be paid by Landlord; service payments in lieu of taxes
and taxes and assessments of every kind and nature whatsoever levied or assessed
in addition to, in lieu of or in substitution for existing or additional real or
personal property taxes on the Premises or the personal property described above
and that are due and payable during the term of this Lease; and the reasonable
cost of contesting by appropriate proceedings the amount or validity of any
taxes, assessments or charges described above, provided, however, that Tenant
shall have the right in its reasonable discretion to approve or disapprove any
tax protests and the costs related thereto in advance.

 



-11-





 





(3)       "Tenant's Share" means one hundred percent (100%).

 

(b)       Additional Rent.

 

(1)             Tenant shall pay Landlord as "Additional Rent" for each calendar
year or portion thereof during the Term Tenant's Share of Operating Costs for
such period.

 

(2)             Prior to the beginning of each calendar year, Landlord shall
notify Tenant of Landlord's estimate of Operating Costs and Tenant's Additional
Rent for the following calendar year. Commencing on the first day of January of
each calendar year and continuing on the first day of every month thereafter in
such year, Tenant shall pay to Landlord one-twelfth (1/12th) of the estimated
Additional Rent. If Landlord thereafter estimates that Operating Costs or Taxes
for such year will vary from Landlord's prior estimate, Landlord may, by notice
to Tenant, revise the estimate for such year (and Additional Rent shall
thereafter be payable based on the revised estimate).

 

(3)             As soon as reasonably practicable after the end of each calendar
year (but not later than 120 days after the end of each calendar year, in any
event), Landlord shall furnish Tenant a statement with respect to such year,
showing Operating Costs and Additional Rent for the year, and the total payments
made by Tenant with respect thereto. Except as otherwise provided herein, unless
Tenant raises any objections to Landlord's statement within fifteen (15) months
after receipt of the same, such statement shall conclusively be deemed correct
and Tenant shall have no right thereafter to dispute such statement or any item
therein or the computation of Additional Rent based thereon. If Tenant does
object to such statement, then Landlord shall provide Tenant with reasonable
verification of the figures shown on the statement and the parties shall
negotiate in good faith to resolve any disputes. Any objection of Tenant to
Landlord's statement and resolution of any dispute shall not postpone the time
for payment of any amounts due Tenant or Landlord based on Landlord's statement,
nor shall any failure of Landlord to deliver Landlord's statement in a timely
manner relieve Tenant of Tenant's obligation to pay any amounts due Landlord
based on Landlord's statement. Within fifteen (15) months after receipt of
Landlord's annual reconciliation statement, Tenant shall have the right, during
normal business hours and upon reasonable advance notice to Landlord, to review
or audit Landlord's books and records pertaining to Operating Costs set forth in
said reconciliation statement. Further, Tenant may only perform one such review
or audit in each calendar year during the Term and any such review or audit
shall be performed at the offices of Landlord or such other location in the Twin
Cities that Landlord may reasonably select. In the event that Landlord's review
or audit discloses that Landlord has overcharged Tenant, (i) Tenant may also
review the prior year's reconciliation statement (notwithstanding the 15 month
cut off for review of same described above), to the extent Tenant has not
already performed an audit on same, and (ii) Landlord shall promptly reimburse
Tenant for the excess amounts paid by Tenant. In the event that any such overage
exceeds the amount actually owed by Tenant by more than five (5) percent (5%),
Landlord shall promptly reimburse Tenant for the out of pocket cost of its audit
(excluding, travel, meals and lodging) and if the dollar amount of the
overcharge exceeds the amount actually owed by Tenant by more than five percent
(5%), Landlord shall pay interest at the Interest Rate on any sums from July 1
of the calendar year with respect to which such overcharge occurred until
payment is received by the Tenant.

 



-12-





 





(4)             If Tenant's Additional Rent as finally determined for any
calendar year exceeds the total payments made by Tenant on account thereof,
Tenant shall pay Landlord the deficiency within thirty (30) days of Tenant's
receipt of Landlord's statement. If the total payments made by Tenant on account
thereof exceed Tenant's Additional Rent as finally determined for such year,
Tenant's excess payment shall, at Tenant's option, either be credited toward the
rent next due from Tenant under this Lease, or be refunded by Landlord in cash
within thirty (30) days after notifying Landlord in writing of its election to
receive such cash payment. For any partial calendar year at the beginning or end
of the Term, Additional Rent shall be prorated on the basis of a 365-day year by
computing Tenant's Share of Operating Costs and Taxes for the entire year and
then prorating such amount for the number of days during such year included in
the Term. Notwithstanding the termination of this Lease, Landlord shall pay to
Tenant or Tenant shall pay to Landlord, as the case may be, within thirty (30)
days after Tenant's receipt of Landlord's final statement for the calendar year
in which this Lease terminates, the difference between Tenant's Additional Rent
for that year, as finally determined by Landlord, and the total amount
previously paid by Tenant on account thereof.

 

(c)       Additional Rent: Taxes

 

(1)             Tenant shall pay Landlord as Additional Rent for each calendar
year or portion thereof during the Term Tenant's share of Taxes that are due and
payable during such period.

 

(2)             Landlord shall furnish Tenant a statement showing the Taxes
payable for the then current calendar year and Tenant's share of such Taxes.
Tenant shall pay the same to Landlord, on or before the later of (i) the
fifteenth business day following receipt of Landlord's statement or (ii) the day
which is twenty calendar days prior to the latest date on which Taxes may be
paid without incurring a penalty or late charge, provided that if any penalty,
late charge or interest is imposed or payable on any Taxes solely by reason of
Tenant's failure to pay Tenant's Share of Taxes within the time required, Tenant
shall, upon demand, reimburse Landlord for such penalty, late charge or
interest.

 

(3)             If Tenant in the exercise of its reasonable judgment believes
that Taxes are excessive because of improper valuations, tax rates or special
assessments and should be contested, and Landlord is not contesting Taxes for
such year, then Tenant shall have the right to contest with reasonable diligence
the Taxes and to deduct all reasonable out of pocket costs relating to the
contest from any refund obtained from such contest. Tenant shall be entitled to
collect the entire refund, except to the extent that the refund applies to taxes
attributable to a period that precedes or follows, in whole or in part, the
Term, in which case the refund shall be pro rated accordingly. Tenant shall use
reasonable diligence in pursuing any such tax contest, including any settlement
thereof; provided, however, (a) Landlord and Tenant agree to consult with the
other prior to commencing any such tax contest; and (b) neither Landlord nor
Tenant shall settle any such tax contest without the approval of the other,
which may be given or withheld in the approving party's reasonable discretion.
Tenant acknowledges and agrees that the Developer's Agreement requires Landlord
and Tenant to sign and deliver to the City and be bound by the terms of that
certain Cost Certification attached to the Developer's Agreement as Exhibit M,
which, among other things, certifies that the sum of all construction costs for
the Premises (including land, building, development costs and tenant
improvements, but not trade-specific fixtures or relocation costs), shall, upon
issuance of a Certificate of Completion (defined in the Developer's Agreement),
be $13,275,000 and further, requires the parties to agree not to assert certain
factual matters more particularly set forth in the Cost Certification, all of
which may have a bearing on the assessed value of the Premises and the outcome
of any tax appeal.

 



-13-



 

3.3       Payment of Rent. All amounts payable or reimbursable by Tenant under
this Lease, including late charges and interest (collectively, "Rent"), shall
constitute rent and shall be payable and recoverable as rent in the manner
provided in this Lease. All sums payable to Landlord on demand under the terms
of this Lease shall be payable within thirty (30) days after notice from
Landlord of the amounts due. All rent shall be paid without offset, recoupment
or deduction except as otherwise provided in this Lease in lawful money of the
United States of America to Landlord at Landlord's Address for Payment of Rent
as set forth in the Basic Lease Information, or to such other person or at such
other place as Landlord may from time to time designate.

 

4.       SECURITY DEPOSIT. Within five (5) business days after execution of this
Lease, Tenant shall deposit with Landlord the Security Deposit, (the "Security
Deposit"), as security for the performance of Tenant's obligations under this
Lease. Landlord may (but shall have no obligation to) use the Security Deposit
or any portion thereof to cure any Event of Default under this Lease or to
compensate Landlord for any damage Landlord incurs as a result of Tenant's
failure to perform any of Tenant's obligations hereunder. In such event Tenant
shall pay to Landlord on demand an amount sufficient to replenish the Security
Deposit. If Tenant is not in default at the expiration or termination of this
Lease, Landlord shall return to Tenant the Security Deposit or the balance
thereof then held by Landlord and not applied as provided above. The Security
Deposit shall be in the form of an unconditional and irrevocable letter of
credit issued by a National bank acceptable to Landlord. Landlord may draw
against the letter of credit if it is not extended or replaced at least thirty
(30) days prior to its expiration date.

 

The amount of the Security Deposit shall be determined as follows:

 

(a)       Ryan will fund the entire $39 of Tenant Improvements and rent will
remain at $14.50 (subject to the 2% escalation provided above).

 

(b)       Tenant will post a $2,000,000.00 letter of credit.

 

(c)       The letter of credit will be reduced by $400,000 on each anniversary
date of lease commencement provided that two conditions are met at that time:

 

(i)                 Tenant is not then in default on any material financial
matter under the Lease beyond the applicable cure period.

 

(ii)               Tenant's market capitalization is at least $100,000,000.00.

 

(d)       Tenant's market capitalization value will be determined by the
following:

 



-14-





 

(i)               If Tenant is a publicly traded company: by multiplying the
outstanding shares by the average market price for the 20 trading days
immediately preceding the Lease anniversary.

 

(ii)             If Tenant is not publicly traded: by multiplying the number of
outstanding shares times the issue price of the stock in the latest round of
private equity sold.

 

(e)       Tenant may reduce the amount of Tenant Improvements available by any
amount by putting in cash.

 

(i)               For every $1.00 per foot in improvements that the TI allowance
is reduced the annual rent will be reduced by $0.0937.

 

(ii)             In other words, if Tenant were to reduce the improvement
allowance by $10.00 per rentable foot ($1,140,000.00) the rent would be reduced
by $0.937 per year, so the net rent would be $13.563 per foot. Or,

 

(iii)           If Tenant were to reduce the improvement allowance by
$2,000,000.00, that would reduce the allowance by $17.544 per foot and the rent
would be reduced by $1.644 per year for a net rent or $12.856 per foot.

 

(f)       Tenant may select a combination of the above.

 

(i)For example, Tenant could put in $1,000,000.00 in cash, with the appropriate
rent reduction and a $1,000,000.00 letter of credit, 20% of that number would
bum off at the end of each year.

 

5.       USE AND COMPLIANCE WITH LAWS.

 

5.1       Use. The Premises may be used for any purpose permitted by Laws,
including, but not limited to, office purposes, light manufacturing or assembly,
and product research and testing of medical devices, and other uses incidental
to the foregoing, but subject to the terms, conditions and restrictions set
forth in the Planned Unit Development Agreement, as modified by the City of New
Brighton Resolution No. 07-103 and a Planned Unit Development Declaration
executed by Landlord (as modified, the "PUD"), Contract for Private
Redevelopment between the City of New Brighton and Landlord (the "Developer's
Agreement) and the Declaration (defined in Section 5.2(a)(5) herein). Tenant
shall comply with all present and future Laws, the PUD, and the Developer's
Agreement relating to Tenant's use or occupancy of the Premises (and make any
repairs, alterations or improvements as required to comply with all such Laws,
provided that in no event shall Tenant be responsible for making any required
repairs, alterations or improvements required by any Laws existing as of the
Commencement Date unless due to Tenant's specific and unique use or occupancy of
the Premises), and shall observe the "Building Rules" (as defined in Section 27
- Rules and Regulations). Tenant shall not do, bring, keep or sell anything in
or about the Premises that is prohibited by, or that will cause a cancellation
of or an increase in the existing premium for, any insurance policy covering the
Premises or any part thereof. Tenant shall not permit the Premises to be
occupied or used in any manner that will constitute waste or a nuisance. Tenant
shall not, without the prior consent of Landlord, (i) bring into the Building or
the Premises anything that may cause substantial noise, odor or vibration,
overload the floors in the Premises or the Building or any of the heating,
ventilating and air-conditioning ("HVAC"), mechanical, elevator, plumbing,
electrical, fire protection, life safety, security or other systems in the
Building ("Building Systems"), or jeopardize the structural integrity of the
Building or any part thereof; (ii) connect to the utility systems of the
Building any apparatus, machinery or other equipment other than as contemplated
in the second sentence of this Section 5.1; or (iii) connect to any electrical
circuit in the Premises any equipment or other load with aggregate electrical
power requirements in excess of 80% of the rated capacity of the circuit.

 



-15-



 

5.2       Hazardous Materials.

 

(a)       Definitions.

 

(1)             "Hazardous Materials" shall mean any substance: (A) that now or
in the future is regulated or governed by, requires investigation or remediation
under, or is defined as a hazardous waste, hazardous substance, pollutant or
contaminant under any governmental statute, code, ordinance, regulation, rule or
order, and any amendment thereto, including the Comprehensive Environmental
Response Compensation and Liability Act, 42 U.S.C. §9601 et seq., and the
Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq., or (B) that is
toxic, explosive, corrosive, flammable, radioactive, carcinogenic, dangerous or
otherwise hazardous, including gasoline, diesel fuel, petroleum hydrocarbons,
polychlorinated biphenyls (PCBs), asbestos, radon and urea formaldehyde foam
insulation.

 

(2)             "Environmental Requirements" shall mean all present and future
Laws, orders, permits, licenses, approvals, authorizations and other
requirements of any kind applicable to Hazardous Materials, including without
limitation the Declaration.

 

(3)             "Handled by Tenant" and "Handling by Tenant" shall mean and
refer to any installation, handling, generation, storage, use, disposal,
discharge, release, abatement, removal, transportation, or any other activity of
any type by Tenant or its agents, employees, contractors, licensees, assignees,
sublessees, transferees or representatives (collectively, "Representatives") or
its guests, customers, invitees, or visitors (collectively, "Visitors"), at or
about the Premises in connection with or involving Hazardous Materials.

 

(4)             "Environmental Losses" shall mean all costs and expenses of any
kind, damages, including foreseeable and unforeseeable consequential damages,
fines and penalties incurred in connection with any violation of and compliance
with Environmental Requirements and all losses of any kind attributable to the
diminution of value, loss of use or adverse effects on marketability or use of
any portion of the Premises.

 

(5)             "Declaration". "Declaration" shall mean a Declaration of
Restrictive Covenants required by the Minnesota Pollution Control Agency
("MPCA") to be filed against the title to the Premises upon the completion of
redevelopment of the Premises that will (i) give recorded notice of
contamination of soil and groundwater by Hazardous Materials which contamination
is allowed by the MPCA to remain on the Premises; (ii) prohibit use of the
Premises as a residence, hotel, day care center, nursing home, hospital or
recreational facility; (iii) prohibit installation of wells (except by MPCA) on
the Premises; (iv) prohibit disturbance of soil without the approval of MPCA;
(v) give MPCA access to the Premises to verify compliance with the Declaration;
and (vi) require maintenance of the covers over contaminated soils allowed by
MPCA to be left on the Premises. Landlord shall provide a copy of the proposed
Declaration to Tenant prior to executing same and Tenant may provide to Landlord
any suggestions or concerns Tenant may have concerning the terms of the
Declaration, provided, however, neither this Lease nor any of Tenant's
obligations hereunder are made contingent upon Tenant's review or approval of
the form of the Declaration, or inclusion of provisions therein to address any
of Tenant's suggestions or concerns.

 



-16-



 

(6)       "Response Action Plans" or "RAPs". "Response Action Plans" or "RAPs"
shall mean plans required and to be pre-approved by MPCA to protect human health
and the environment and pursuant to which Landlord will address existing
contamination on the Premises in the course of its redevelopment of the
Premises.

 

(b)               Tenant's Covenants. No Hazardous Materials shall be Handled by
Tenant at or about the Premises without Landlord's prior written consent, which
consent may be granted, denied, or conditioned upon compliance with Landlord's
requirements, all in Landlord's absolute discretion. Notwithstanding the
foregoing, normal quantities and use of those Hazardous Materials customarily
used in the conduct of the activities described in the second sentence of
Section 5.1 ("Permitted Hazardous Materials") may be used and stored at the
Premises without Landlord's prior written consent, provided that Tenant's
activities at or about the Premises and the Handling by Tenant of all Hazardous
Materials shall comply at all times with all Environmental Requirements.
Promptly after it is finalized, Landlord shall provide a copy of the Declaration
to Tenant and Tenant agrees that, upon its receipt thereof, the Declaration
shall be incorporated into and become a part of this Lease. At the expiration or
termination of the Lease, Tenant shall promptly remove from the Premises all
Hazardous Materials Handled by Tenant at the Premises. Tenant shall keep
Landlord fully and promptly informed of all Handling by Tenant of Hazardous
Materials other than Permitted Hazardous Materials. Tenant shall be responsible
and liable for the compliance with all of the provisions of this Section by all
of Tenant's Representatives and Visitors, and all of Tenant's obligations under
this Section (including its indemnification obligations under paragraph (e)
below) shall survive the expiration or termination of this Lease.

 

(c)                Tenant's Compliance. Tenant shall at Tenant's expense
promptly take all actions required by any governmental agency or entity in
connection with or as a result of the Handling by Tenant of Hazardous Materials
at or about the Premises, including inspection and testing, performing all
cleanup, removal and remediation work required with respect to those Hazardous
Materials, complying with all closure requirements and post-closure monitoring,
and filing all required reports or plans. All of the foregoing work and all
Handling by Tenant of all Hazardous Materials shall be performed in a good, safe
and workmanlike manner by consultants qualified and licensed to undertake such
work and in a manner that will not interfere with any other tenant's quiet
enjoyment of the Premises or Landlord's use, operation, leasing and sale of the
Premises. Tenant shall deliver to Landlord prior to delivery to any governmental
agency, or promptly after receipt from any such agency, copies of all permits,
manifests, closure or remedial action plans, notices, and all other documents
relating to the Handling by Tenant of Hazardous Materials at or about the
Premises. If any lien attaches to the Premises in connection with or as a result
of the Handling by Tenant of Hazardous Materials, and Tenant does not cause the
same to be released, by payment, bonding or otherwise, within ten (10) days
after the attachment thereof, Landlord shall have the right but not the
obligation to cause the same to be released and any sums expended by Landlord
(plus Landlord's administrative costs) in connection therewith shall be payable
by Tenant on demand.

 



-17-



 

(d)             Landlord's Rights. Landlord shall have the right, but not the
obligation, to enter the Premises at any reasonable time upon not less than 24
hours prior notice (except in case of emergency) and only if accompanied by an
authorized representative of Tenant (i) to confirm Tenant's compliance with the
provisions of this Section 5.2, and (ii) to perform Tenant's obligations under
this Section if Tenant has failed to do so after reasonable notice to Tenant.
Landlord shall also have the right to engage qualified Hazardous Materials
consultants to inspect the Premises and review the Handling by Tenant of
Hazardous Materials, including review of all permits, reports, plans, and other
documents regarding same. Tenant shall pay to Landlord on demand the costs of
Landlord's consultants' fees and all costs incurred by Landlord in performing
Tenant's obligations under this Section. Landlord shall use reasonable efforts
to minimize any interference with Tenant's business caused by Landlord's entry
into the Premises, but Landlord shall not be responsible for any interference
caused thereby.

 

(e)             Tenant's Indemnification. Tenant agrees to indemnify, defend,
protect and hold harmless Landlord and its partners or members and its or their
partners, members, directors, officers, shareholders, employees and agents from
all Environmental Losses and all other claims, actions, losses, damages,
liabilities, costs and expenses of every kind, including reasonable attorneys',
experts' and consultants' fees and costs, incurred at any time and arising from
or in connection with the Handling by Tenant of Hazardous Materials at or about
the Premises or Tenant's failure to comply in full with all Environmental
Requirements with respect to the Premises.

 

(f)              Landlord's Compliance. Landlord shall comply with all
Environmental Requirements in completing Landlord's construction obligations
under this Lease, and shall incorporate no Hazardous Materials into the Premises
other than those, if any, permitted by Environmental Requirements and
customarily used in the construction of similar projects in the Twin Cities
area. Landlord and Tenant acknowledge that the Premises is located on a
so-called "brownfields" site, and in furtherance of the obligations set forth in
the foregoing sentence, Landlord shall construct the improvements to the
Premises in accordance with the RAPs.

 

(g)             Tenant's Rights. In the event that Tenant reasonably determines
that any Hazardous Materials are present on the Premises (other than any
Hazardous Materials that may have been introduced upon the Premises by Tenant,
its Representatives or Visitors and other than any Hazardous Materials that are
allowed by MPCA to remain in the soil and groundwater of the Premises pursuant
to the RAPs and the Declaration, including any such allowable Hazardous
Materials which have been exacerbated by the actions of Tenant, its
Representative or Visitors and vapors other than those contemplated in the RAPs
that entered the Premises subsequent to Landlord's completion of the actions
required by the RAPs) and represent a material danger to persons or property on
the Premises, Tenant shall notify Landlord of the same, and Landlord shall
immediately take such steps as are required by MPCA with respect to such
Hazardous Materials. If Landlord fails to do so within one hundred twenty (120)
days after receipt of written notice from Tenant, Tenant, at its sole option,
shall have the right to elect either of the following remedies by written notice
to Landlord: (i) Tenant may take over such steps required by MPCA of Landlord,
in which case Tenant shall have the right to recover from Landlord the
reasonable costs incurred by Tenant to perform such steps required by MPCA,
together with interest thereon at the Interest Rate, or (ii) Tenant may
terminate this Lease, provided, however, to be effective, Tenant's written
notice to Landlord stating Tenant's election either of said remedies in
subparagraph (i) or (ii) above must be delivered to Landlord prior to Landlord's
completion of the MPCA required work. Notwithstanding the foregoing provisions
to the contrary, Tenant shall not have the option to terminate this Lease unless
the MPCA (or, if the MPCA fails to provide a timely response to inquiry of
Landlord or Tenant, an environmental consultant reasonably acceptable to both
Landlord or Tenant) shall determine that occupancy of the Premises creates
material risk of illness or injury from such Hazardous Materials.
Notwithstanding the foregoing provisions to the contrary, provided that Landlord
promptly commences and diligently proceeds with the steps required by MPCA,
Landlord shall have such additional time as may be reasonably necessary to
complete such steps so long as in the reasonable judgment of Tenant the
occupants of the Premises are reasonably able to continue to occupy the Premises
without material risk of illness or injury from such Hazardous Materials.
Landlord shall use reasonable efforts to minimize any interference with Tenant's
business caused by Landlord's entry into the Premises.

 



-18-



 

The obligations of Landlord and Tenant under subsections (e) and (f),
respectively, shall survive the expiration or termination of this Lease.

 

5.3     Americans With Disabilities Act. The parties agree that the liabilities
and obligations of that certain federal statute commonly known as the Americans
With Disabilities Act as well as the regulations and accessibility guidelines
promulgated thereunder as each of the foregoing is supplemented or amended from
time to time (collectively, the "ADA") shall be the responsibility of Tenant.

 

Prior to the Commencement Date, Landlord shall construct the Premises and the
Tenant Improvements in a manner that, as of the Commencement Date, complies with
all requirements of the ADA. From and after the Commencement Date, Tenant
covenants and agrees to conduct its operations within the Premises in compliance
with the ADA. If any of the Premises fails to comply with the ADA, as a result
of Landlord's failure to meet the requirements of the first sentence of this
paragraph, Landlord shall be responsible for correcting such non-compliance. If
any portion of the Premises fails to comply with the ADA as a result of any
change in the ADA after the Commencement Date, such nonconformity shall be
promptly made to comply by Tenant to the extent so required under the ADA. In
the event that Tenant elects to undertake any alterations to, for or within the
Premises, Tenant agrees to cause such alterations to be performed in compliance
with the ADA.

 

6.       TENANT IMPROVEMENTS & ALTERATIONS.

 

6.1       Landlord and Tenant shall perform their respective obligations with
respect to design and construction of any improvements to be constructed and
installed in the Premises (the "Tenant Improvements"), as provided in the
Construction Rider. Except for any Tenant Improvements to be constructed by
Tenant as provided in the Construction Rider and except as

 



-19-



 



otherwise provided below, Tenant shall not make any alterations, improvements or
changes to the Premises, including installation of any security system or
telephone or data communication wiring, ("Alterations"), without Landlord's
prior written consent, which consent shall not be unreasonably withheld or
delayed. Any such Alterations shall be completed by Tenant at Tenant's sole cost
and expense: (i) with due diligence, in a good and workmanlike manner, using new
materials and utilizing contractors approved by Landlord in its reasonable
discretion; (ii) in compliance with plans and specifications approved by
Landlord; (iii) in compliance with the construction rules and regulations
promulgated by Landlord from time to time; and (iv) in accordance with the
Declaration and all applicable Laws (including all work, whether structural or
non-structural, inside or outside the Premises, required to comply fully with
the Declaration and all applicable Laws and necessitated by Tenant's work).
Landlord's right to review and approve (or withhold approval of) Tenant's plans,
drawings, specifications, contractor(s) and other aspects of construction work
proposed by Tenant is intended solely to ensure compliance with the Declaration
and Laws and to reasonably protect Landlord's interest from any material
diminution in value or material damage to the structure or the HVAC and Building
Systems of the Building. No approval or consent by Landlord shall be deemed or
construed to be a representation or warranty by Landlord as to the adequacy,
sufficiency, fitness or suitability thereof or compliance thereof with the
Declaration or applicable Laws or other requirements. Notwithstanding the
foregoing provisions to the contrary, Tenant shall have the right, without
Landlord's consent, to make non-structural Alterations such as painting, wall or
window coverings, floor coverings, or installation or rearrangement of cubicles
or other modular office dividers that do not violate the Declaration or
otherwise disturb the parking lot or soil on the Premises and that do not affect
the Building structure, HVAC or Building Systems ("Minor Alterations"), provided
that Tenant gives Landlord not less than ten (10) days prior written notice of
any such Minor Alterations and shall otherwise comply with the terms and
provisions of this Lease. Except as otherwise provided in Landlord's consent (if
applicable), and except as otherwise provided in Section 6.4 below, all
Alterations shall upon installation become part of the realty and be the
property of Landlord. Tenant shall have no obligation to remove any Minor
Alterations or any other Alterations except to the extent that the same
materially diminish the value of the Building in Landlord's reasonable
determination or materially affect the Building's structure, HVAC or Building
Systems, and then only to the extent that Landlord, at the time of giving its
consent to any such Alteration, notified Tenant of the requirement that such
Alteration be removed at the end of the Term. Whether or not Landlord's consent
is required for any improvements, upon receipt of written notice of Tenant's
intention to make any Alterations, Landlord may impose conditions upon Tenant's
right to perform such work as Landlord may deem reasonably necessary to protect
its interest in the Premises, including without limitation, requiring (a)
insurance naming Landlord as additional insured, (b) Tenant to carry builder's
risk insurance with limits of coverage adequate to cover the cost of
construction and naming Landlord as additional insured (which insurance shall be
maintained during periods of construction and shall be primary in the event of a
casualty occurring on or about the Premises), (c) adequate financial security or
assurances to ensure the contractor and all subcontractors will be paid for
their work, (d) the right to have a representative of Landlord be present during
the making of any Alterations or Minor Alterations, and (e) the right to inspect
any Alterations or Minor Alterations during the course of construction.
Notwithstanding anything herein to the contrary, during any period where
Landlord is performing initial construction of the Premises, including without
limitation, constructing or installing the Tenant Improvements (i.e. until
Landlord is completely finished with its initial construction work of the
Premises and any Tenant Improvements), Tenant must use union contractors
recognized and approved by the Building Trades Council having jurisdiction over
Minneapolis, Minnesota to construct or install any tenant improvements,
Alterations, Minor Alterations or tenant trade fixtures, equipment, etc...

 



-20-



 

6.2       Before making any Alterations (other than Minor Alterations), Tenant
shall submit to Landlord for Landlord's prior approval reasonably detailed final
plans and specifications prepared by a licensed architect or engineer, a copy of
the construction contract, including the name of the contractor and all
subcontractors proposed by Tenant to make the Alterations and, if required, a
copy of the contractor's license. Tenant shall not be required to reimburse
Landlord for any costs incurred by Landlord in connection with any Alterations
made by Tenant except that Tenant shall reimburse Landlord within thirty (30)
days after written request for payment for any reasonable out of pocket costs
incurred by Landlord in connection with having a mechanical engineer or
structural engineer reasonably review plans or inspect completed work for
Alterations made or desired to be made by Tenant. Tenant shall obtain all
applicable permits, authorizations and governmental approvals and deliver copies
of the same to Landlord before commencement of any Alterations. Tenant shall
also deliver to Landlord copies of inspection approvals and any certificate of
occupancy issued upon completion of the Alterations (other than Minor
Alterations), together with a sworn construction statement from the general
contractor substantiating the total cost of the project (including the value of
labor of materials) and identifying all subcontractors, and together with copies
of full and final lien waivers or paid invoices from the general contractor and
all subcontractors.

 

6.3       Tenant shall keep the Premises free and clear of all liens arising out
of any work performed, materials furnished or obligations incurred by Tenant. If
any such lien attaches to the Premises, and Tenant does not cause the same to be
released by payment, bonding or otherwise within thirty (30) days after the
attachment thereof, Landlord shall have the right but not the obligation to
cause the same to be released by payment of the lien or otherwise, and any sums
expended by Landlord (plus Landlord's administrative costs) in connection
therewith shall be payable by Tenant on demand with interest thereon from the
date of expenditure by Landlord at the Interest Rate (as defined in Section 16.2
- Interest). Tenant shall give Landlord at least ten (10) days' notice prior to
the commencement of any Alterations (except in case of emergency when notice
shall be given as soon as reasonably possible) and cooperate with Landlord in
posting and maintaining notices of non-responsibility in connection therewith.

 

6.4       Subject to the provisions of Section 5 - Use and Compliance with Laws
and the foregoing provisions of this Section, Tenant may install and maintain
furnishings, equipment, movable partitions, business equipment and other trade
fixtures ("Trade Fixtures") in the Premises, provided that the Trade Fixtures do
not become an integral part of the Premises or the Building. Tenant shall
promptly repair any damage to the Premises or the Building caused by any
installation or removal of such Trade Fixtures.

 

7.       MAINTENANCE AND REPAIRS.

 

7.1       At the time of lease commencement and prior to Tenant's possession of
the Premises, Tenant and its architect and project manager shall prepare and
deliver to Landlord a written punch list of then-known building deficiencies.
Landlord shall correct all such deficiencies within thirty (30) days after
receipt of said written punchlist, except if the nature of the deficiency is
such that it cannot be corrected in thirty (30) days, then Landlord shall have
an additional reasonable amount of time within which to correct the particular
deficiency. If Landlord does not correct any deficiency within the time period
permitted above, then Tenant shall have the right to do so and upon completion
thereof and delivery to Landlord of written documentation substantiating costs
incurred and payment thereof by Tenant, Landlord shall pay Tenant said costs
(inclusive of an administrative cost of 10%) within thirty (30) days after
receipt of same. If Landlord does not pay any amounts due under the preceding
sentence within said thirty (30) day period, then Tenant may deduct the cost
thereof from the next installment(s) of Rent payable under the Lease. Tenant's
occupancy of the Premises or preparation of a punch list shall not reduce
Landlord's obligation to construct the space in accordance with the Final Plans
(defined in Exhibit B). Landlord agrees to cooperate with Tenant to enforce, at
Tenant's sole cost and expense, any express warranties or guaranties of
workmanship or materials given by subcontractors or materialmen that guarantee
or warrant against defective workmanship or materials and to cooperate with
Tenant in the enforcement, at Tenant's sole cost and expense, of any service
contracts that provide service, repair or maintenance to any item incorporated
in the Building; provided that Landlord will not charge Tenant for Landlord's
employees' time in such cooperation.

 



-21-



 

7.2     During the Term, Tenant at Tenant's expense but under the direction of
Landlord, shall repair and maintain Tenant's signage and the interior of the
Premises, including, without limitation, the interior walls, floor coverings,
ceiling (ceiling tiles and grid), Tenant Improvements, Alterations, Minor
Alterations, fire extinguishers, outlets and fixtures, plate glass, doors, door
locks and door hardware, security systems, telecommunications systems, and
plumbing fixtures, and any appliances (including dishwashers, hot water heaters
and garbage disposers) in the Premises, in a first class condition, and keep the
Premises and the parking areas in a clean, safe and orderly condition.

 

7.3     Landlord shall maintain or cause to be maintained in reasonably good
order, condition and repair, (i) the exterior of the Building and all other
exterior improvements constructed upon the Premises, including, but not limited
to, roof (including without limitation flashing and drainage systems), lawn care
and landscaping, snow removal, parking areas (other than routine maintenance
such as debris and rubbish removal which shall be performed by Tenant), and (ii)
the following portions of the Premises: fire sprinkler system, utility lines up
to connection points with the building, HVAC and other Building Systems,
foundations, floor slab (but not floor coverings) and exterior walls of the
Building. All costs incurred by Landlord in performing such maintenance and
repair shall be included within the definition of Operating Costs pursuant to
the terms of this Lease (except as otherwise provided in this Lease), provided,
however, that Tenant shall pay directly the cost of repairs for any damage
occasioned by Tenant's use of the Premises or any act or omission of Tenant or
Tenant's Representatives or Visitors, to the extent (if any) not covered by the
property insurance in the form required to be maintained by Landlord pursuant to
this Lease (or if covered by insurance, then to the extent of any deductible).
Notwithstanding anything herein to the contrary, Landlord shall also maintain or
cause to be maintained, at its sole cost, the structural portions of the
Premises. Landlord shall be under no obligation to inspect the Premises. Tenant
shall promptly report in writing to Landlord any defective condition known to
Tenant which Landlord is required to repair.

 

7.4     If any governmental authority promulgates or revises any Law or imposes
mandatory controls on Landlord or the Premises relating to the use or
conservation of energy or utilities or the reduction of automobile or other
emissions or reduction or management of traffic or parking on the Premises
(collectively "Controls"), Tenant shall comply with such Controls or make any
required alterations to the Premises related thereto.

 



-22-



 

7.5       Tenant shall have the exclusive right, subject to approval by the
City, to place two large lighted signs on the exterior or on the top of the
Building and one monument sign in front or on the side of the Building. Tenant
shall also have the right to post signs in the parking area, including signs
identifying visitors, reserved and/or other parking designations or limitations.
All such signage and Tenant's right to install same shall be subject to and
installed in compliance with applicable Laws. The cost of all signage is the
responsibility of the Tenant. Landlord shall have the right to approve the
design of such signage provided such approval shall not be unreasonably withheld
or delayed. It is intended that Tenant shall have the right to place on the
Building two large signs with its logotype and its colors, subject to Landlord's
reasonable approval. Tenant shall be obligated to maintain the building-mounted
signage. Tenant shall not be obligated to remove the Building mounted sign and
restore the Building exterior surface to its original condition unless the Lease
shall be involuntarily terminated earlier than the end of the 144th month of the
Term.

 

7.6       Right to Install Antennas. In addition to the other rights granted by
this Lease, Tenant shall have the exclusive right during the Term to install,
maintain and operate satellite dish and/or whip antennae or similar rooftop
antenna (the "Antennas") on the Building's roof. Tenant shall pay no additional
charge for such right during the Term. Tenant shall install and maintain the
Antennas and related cabling at its sole expense. Tenant shall fully comply with
the requirements of any roof warranty. The installation of the Antennas shall be
completed in a workmanlike manner and in accordance with all applicable laws.
Tenant shall install the Antennas using non-penetrating roof mounts. Tenant
shall comply with all floor load limitations. At the termination of this Lease
Tenant shall, at Tenant's sole cost and expense, remove the Antennas and restore
the Antenna site to the condition it was prior to the installation of the
Antennas, reasonable wear and tear and damage due to fire or other casualty
excepted. Tenant shall be responsible for obtaining, if required, any licenses
or permits required by any governmental agency having jurisdiction over the
Building.

 

8.       TAXES. Tenant shall pay all rental, excise, sales or transaction
privilege taxes arising out of this Lease (excluding, however, state and federal
personal or corporate income taxes measured by the income of Landlord from all
sources) imposed by any taxing authority upon Landlord or upon Landlord's
receipt of any rent payable by Tenant pursuant to the terms of this Lease
("Rental Tax"). Tenant shall pay any Rental Tax to Landlord in addition to and
at the same time as Base Rent is payable under this Lease.

 

9.       UTILITIES AND SERVICES.

 

9.1       Description of Services. Landlord shall install utilities and HVAC
equipment to serve the Premises, all in accordance with the specifications set
forth in the Final Plans (defined in Exhibit B).Landlord shall also provide the
Building with janitorial services five days a week (except public holidays),
normal fluorescent lamp replacement, window washing, elevator service, and
common area toilet room supplies. All electrical, water, sewer, and natural gas
services will be paid by the Tenant directly to the utility providers, and any
such sums so paid shall not constitute Rent for the purpose of calculating
Landlord's management fee (if applicable).

 



-23-





 

9.2       Interruption of Services. In the event of an interruption in or
failure or inability to provide any services or utilities to the Premises for
any reason (a "Service Failure"), such Service Failure shall not, regardless of
its duration, impose upon Landlord any liability whatsoever, constitute an
eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement of
rent or to terminate this Lease or otherwise release Tenant from any of Tenant's
obligations under this Lease. Notwithstanding the foregoing provisions to the
contrary, in the event of any utility service interruption that is caused by
Landlord's acts and materially interferes with Tenant's use and enjoyment of the
Premises, and Landlord fails to take all commercially reasonable steps to
restore such utility service as soon as reasonably possible and said
interruption continues for at least five (5) consecutive days, then Tenant shall
have the right to abate Rent in proportion to the area of the Premises which
Tenant's use and enjoyment has been materially interfered with commencing on the
sixth (6) day after service was interrupted and ending on the day the applicable
utility service is restored to the Premises, provided, however, (i) a condition
precedent to Tenant's right of abatement is that Tenant shall cooperate with
Landlord and provide such information or certifications reasonably required in
order to submit a claim for such rent loss insurance, and (ii) the abatement
shall only apply to the extent the type of utility interrupted is either gas,
electric, water or sewer.

 

10.       EXCULPATION AND INDEMNIFICATION.

 

10.1 Landlord's Indemnification of Tenant. Subject to Section 11.3 and Section
28, Landlord shall indemnify, protect, defend and hold Tenant harmless from and
against any claims, actions, liabilities, damages, costs or expenses, including
reasonable attorneys' fees and costs incurred in defending against the same
("Claims") asserted by any third party against Tenant for loss, injury or
damage, to the extent such loss, injury or damage is caused by the Landlord's
breach of this Lease or by the willful misconduct or negligent acts or omissions
of Landlord or its authorized representatives.

 

10.2 Tenant's Indemnification of Landlord. Subject to Section 11.3, Tenant shall
indemnify, protect, defend and hold Landlord and Landlord's authorized
representatives harmless from and against Claims arising from (a) the negligent
acts or omissions or willful misconduct of Tenant or Tenant's Representatives or
Visitors in or about the Premises, or (b) any construction or other work
undertaken by Tenant on the Premises (including any design defects), or (c) any
breach or default under this Lease by Tenant, or (d) any loss, injury or damage,
howsoever and by whomsoever caused, to any person or property, occurring in or
about the Premises during the Term, excepting only Claims described in this
clause (d) to the extent they are caused by the willful misconduct or negligent
acts or omissions of Landlord or its authorized representatives.

 

10.3 Damage to Tenant's Property. Landlord shall not be liable to Tenant for any
loss, injury or other damage to Tenant's property in or about the Premises from
any cause (including defects in the Premises or in any equipment in the
Premises; fire, explosion or other casualty; bursting, rupture, leakage or
overflow of any plumbing or other pipes or lines, sprinklers, tanks, drains,
drinking fountains or washstands in, above, or about the Premises; or acts of
other tenants in the Premises) unless caused by Landlord's negligence (unless
waived pursuant to Section 11.3) or willful misconduct. Except as provided in
the preceding sentence, Tenant hereby waives all claims against Landlord for any
such loss, injury or damage and the cost and expense of defending against claims
relating thereto.

 



-24-



 

10.4 Survival. The obligations of the parties under this Section 10 shall
survive the expiration or termination of this Lease.

 

11.       INSURANCE.

 

11.1       Tenant's Insurance.

 

(a)             Liability Insurance. Tenant shall maintain in full force
throughout the Term, commercial general liability insurance providing coverage
on an occurrence form basis with limits of not less than Three Million Dollars
($3,000,000.00) each occurrence for bodily injury and property damage combined,
Three Million Dollars ($3,000,000.00) annual general aggregate, and Three
Million Dollars ($3,000,000.00) products and completed operations annual
aggregate. Tenant's liability insurance policy or policies shall: (i) include
premises and operations liability coverage, products and completed operations
liability coverage, broad form property damage coverage including completed
operations, blanket contractual liability coverage including, to the maximum
extent possible, coverage for the indemnification obligations of Tenant under
this Lease, and personal and advertising injury coverage; (ii) provide that the
insurance company has the duty to defend all insureds under the policy; (iii)
provide that defense costs are paid in addition to and do not deplete any of the
policy limits; (iv) cover liabilities arising out of or incurred in connection
with Tenant's use or occupancy of the Premises; (v) extend coverage to cover
liability for the actions of Tenant's Representatives and Visitors; and (vi)
designate separate limits for the Premises. Each policy of liability insurance
required by this Section shall: (i) contain a cross liability endorsement or
separation of insureds clause; (ii) provide that any waiver of subrogation
rights or release prior to a loss does not void coverage; (iii) provide that it
is primary to and not contributing with, any policy of insurance carried by
Landlord covering the same loss; (iv) provide that any failure to comply with
the reporting provisions shall not affect coverage provided to Landlord, its
partners, property managers and Mortgagees; and (v) name Landlord, its partners,
the Property Manager identified in the Basic Lease Information (the "Property
Manager"), and such other parties in interest as Landlord may from time to time
reasonably designate to Tenant in writing, as additional insureds. Such
additional insureds shall be provided at least the same extent of coverage as is
provided to Tenant under such policies.

 

(b)             Property Insurance. Tenant shall at all times maintain in effect
with respect to any Alterations and Tenant's Trade Fixtures and personal
property, commercial property insurance providing coverage, on an "all risk" or
"special form" basis, in an amount equal to at least 90% of the full replacement
cost of the covered property. Tenant may carry such insurance under a blanket
policy, provided that such policy provides coverage equivalent to a separate
policy. During the Term, the proceeds from any such policies of insurance shall
be used for the repair or replacement of the Alterations, Trade Fixtures and
personal property so insured. Landlord shall be provided coverage under such
insurance to the extent of its insurable interest and, if requested by Landlord,
both Landlord and Tenant shall sign all documents reasonably necessary or proper
in connection with the settlement of any claim or loss under such insurance.
Landlord will have no obligation to early insurance on any Alterations or on
Tenant's Trade Fixtures or personal property.

 

-25-





 

(c)                Requirements For All Policies. Each policy of insurance
required under this Section 11.1 shall: (i) be in a form, and written by an
insurer, reasonably acceptable to Landlord, (ii) be maintained at Tenant's sole
cost and expense, and (iii) require at least thirty (30) days' written notice to
Landlord prior to any cancellation, nonrenewal or modification of insurance
coverage. Insurance companies issuing such policies shall have rating
classifications of "A" or better and financial size category ratings of "VII" or
better according to the latest edition of the A.M. Best Key Rating Guide. All
insurance companies issuing such policies shall be admitted carriers licensed to
do business in the state where the Premises is located. Any deductible amount
under such insurance shall not exceed $50,000. Tenant shall provide to Landlord,
upon request, evidence that the insurance required to be carried by Tenant
pursuant to this Section, including any endorsement effecting the additional
insured status, is in full force and effect and that premiums therefor have been
paid.

 

(d)               Updating Coverage. Tenant shall increase the amounts of
insurance as required by any Mortgagee, and, not more frequently than once every
three (3) years, as recommended by Landlord's insurance broker, if, in the
opinion of either of them, the amount of insurance then required under this
Lease is not adequate. Any limits set forth in this Lease on the amount or type
of coverage required by Tenant's insurance shall not limit the liability of
Tenant under this Lease.

 

(e)                Certificates of Insurance. Prior to occupancy of the Premises
by Tenant, and not less than thirty (30) days prior to expiration of any policy
thereafter, Tenant shall furnish to Landlord a certificate of insurance
reflecting that the insurance required by this Section is in force, accompanied
by an endorsement showing the required additional insureds satisfactory to
Landlord in substance and form. Notwithstanding the requirements of this
paragraph, Tenant shall at Landlord's request provide to Landlord a certified
copy of each insurance policy required to be in force at any time pursuant to
the requirements of this Lease or its Exhibits.

 

11.2     Landlord's Insurance. During the Term, Landlord shall maintain in
effect insurance on the Building with responsible insurers, on an "all risk" or
"special form" basis, insuring the Building and the Tenant Improvements
(excluding items Tenant is responsible for insuring under this Lease and
Tenant's personal property, trade fixtures, Minor Alterations, and also
excluding Alterations that Tenant is required to remove upon Lease termination)
in an amount equal to at least 90% of the replacement cost thereof, excluding
land, foundations, footings and underground installations, and including
coverage for loss of rents. Landlord may also carry commercial general liability
insurance with respect to the Premises and such other insurance coverages
required to be carried pursuant to the Developer's Agreement for the Premises.
No such policy shall be subject to a deductible or retention in excess of
$50,000.00 per occurrence without Tenant's prior written consent, which may be
withheld in Tenant's sole discretion. Landlord may, but shall not be obligated
to, carry insurance against additional perils and/or in greater amounts, as
reasonably determined by Landlord. Notwithstanding the foregoing, any insurance
carried or required to be carried by Landlord relative to the Premises may be
maintained under a blanket policy or policies of insurance covering the Premises
and other properties owned or managed by Landlord or its management agent,
provided, however, if any insurance is carried under a blanket policy or
policies of insurance, then only such portion of the premium (or deductible)
that is fairly allocable to the Premises shall be included in Operating Costs.

 



-26-





 

11.3     Mutual Waiver of Right of Recovery & Waiver of Subrogation. Landlord
and Tenant each hereby waive any right of recovery against each other and the
partners, managers, members, shareholders, officers, directors and authorized
representatives of each other for any loss or damage that is covered by any
policy of property insurance maintained by either party (or required by this
Lease to be maintained) with respect to the Premises or any operation therein,
regardless of cause, including negligence (active or passive) of the party
benefiting from the waiver. If any such policy of insurance relating to this
Lease or to the Premises does not permit the foregoing waiver or if the coverage
under any such policy would be invalidated as a result of such waiver, the party
maintaining such policy shall obtain from the insurer under such policy a waiver
of all right of recovery by way of subrogation against either party in
connection with any claim, loss or damage covered by such policy.

 

12.          DAMAGE OR DESTRUCTION.

 

12.1       Landlord's Duty to Repair.

 

(a)                If all or a substantial part of the Premises are rendered
untenantable or inaccessible by damage to all or any part of the Premises from
fire or other casualty then, unless either party is entitled to and elects to
terminate this Lease pursuant to Sections 12.2 - Mutual Right to Terminate and
12.3 Landlord's Right to Terminate and 12.4 — Tenant's Right to Terminate„
Landlord shall, at its expense, repair and restore the Premises, as the case may
be, to substantially their former condition to the extent permitted by then
applicable Laws; provided, however, that in no event shall Landlord have any
obligation for repair or restoration beyond the extent of insurance proceeds
received by Landlord for such repair or restoration, or for any of Tenant's
personal property, Trade Fixtures, Minor Alterations or Alterations.

 

(b)               If Landlord is required or elects to repair damage to the
Premises, this Lease shall continue in effect, but Tenant's Base Rent and
Additional Rent shall be ratably abated with regard to any portion of the
Premises that Tenant is prevented from using by reason of such damage or its
repair from the date of the casualty until substantial completion of Landlord's
repair of the affected portion of the Premises as required under this Lease. In
no event shall Landlord be liable to Tenant by reason of any injury to or
interference with Tenant's business or property arising from fire or other
casualty or by reason of any repairs to any part of the Premises necessitated by
such casualty.

 

12.2       Mutual Right to Terminate. Either Landlord or Tenant may elect to
terminate this Lease following damage by fire or other casualty if:

 

(a)                in the reasonable judgment of Landlord, the Premises cannot
be substantially repaired and restored under applicable Laws within three
hundred sixty-five (365) days after the date of the casualty, provided, however,
that the party electing to terminate shall give written notice to the other
party within thirty (30) days after the date of casualty; or

 

(b)               the fire or other casualty occurs during the last year of the
Term unless prior to such fire or casualty, Tenant has timely exercised its
renewal option for an additional five (5) year term.

 



-27-



 

If any of the circumstances described in subparagraphs (a) or (b) of this
Section 12.2 occur or arise, the party electing to terminate shall give written
notice to the other party within thirty (30) days after the date of the
casualty, specifying such party's election to terminate this Lease as provided
above. If neither party gives such election notice within said thirty (30) day
period, then Landlord shall within thirty (30) days thereafter, notify Tenant in
writing of Landlord's estimate of the time required to complete Landlord's
repair obligations under this Lease.

 

12.3      Landlord's Right to Terminate.

 

(a)             Landlord shall also have the right to terminate this Lease if,
in the reasonable judgment of Landlord, adequate proceeds are not, for any
reason, made available to Landlord from Landlord's insurance policies (and/or
from Landlord's funds made available for such purpose, at Landlord's sole
option) to make the required repairs.

 

(b)             If the circumstances described in subparagraph (a) of this
Section 12.3 occur or arise, Landlord shall give Tenant notice within thirty
(30) days after the date of the casualty, specifying whether Landlord elects to
terminate this Lease as provided above and, if not, Landlord's estimate of the
time required to complete Landlord's repair obligations under this Lease.

 

12.4      Tenant's Right to Terminate. If Landlord fails to complete all repairs
to the Premises as contemplated in this Article 12 within three hundred
sixty-five (365) days after the occurrence of the event of casualty, subject to
Tenant Delays and Force Majeure (or fails to complete all repairs as
contemplated in this Article 12 within eighteen (18) months after the occurrence
of the event of casualty, subject to Tenant Delays), then Tenant may, upon
thirty (30) days prior written notice, terminate this Lease, provided that if
Landlord completes all such repairs prior to the expiration of the thirty (30)
day period, this Lease shall remain in full force and effect and the termination
notice shall be deemed null and void.

 

13.        CONDEMNATION.

 

13.1       Definitions.

 

(a)             "Award" shall mean all compensation, sums, or anything of value
awarded, paid or received on a total or partial Condemnation.

 

(b)             "Condemnation" shall mean (i) a permanent taking (or a temporary
taking for a period extending beyond the end of the Term) pursuant to the
exercise of the power of condemnation or eminent domain by any public or
quasi-public authority, private corporation or individual having such power
("Condemnor"), whether by legal proceedings or otherwise, or (ii) a voluntary
sale or transfer by Landlord to any such authority, either under threat of
condemnation or while legal proceedings for condemnation are pending.

 

(c)             "Date of Condemnation" shall mean the earlier of the date that
title to the property taken is vested in the Condemnor or the date the Condemnor
has the right to possession of the property being condemned.

 



-28-





 

13.2 Effect on Lease.

 

(a)             If the Premises are totally taken by Condemnation, this Lease
shall terminate as of the Date of Condemnation. If a portion but not all of the
Premises is taken by Condemnation, this Lease shall remain in effect, except as
otherwise provided herein to the contrary. If a portion of the Building is taken
by Condemnation and Landlord determines that it would not be economically
prudent to restore the Premises or if there are not adequate condemnation
proceeds made available to Landlord to complete restoration, then upon written
notice to Tenant delivered within sixty (60) days after Landlord notifies Tenant
of the Condemnation, Landlord may terminate this Lease effective as of the date
of Condemnation. Further, if such a significant portion of the Premises is taken
by eminent domain that Tenant's use and enjoyment of the Premises for the
purposes permitted under this Lease is unreasonably interfered with, or if such
a significant portion of the parking areas is taken so as to materially and
adversely affect Tenant's ingress and egress to the Premises or the required
level of parking for the Premises, and Landlord is not able to provide
substitutes or replacements for the parking areas taken reasonably acceptable to
Tenant, then upon written notice to the other party delivered within sixty (60)
days after Landlord notifies Tenant of the Condemnation, either party may
terminate this Lease effective as of the Date of Condemnation.

 

(b)             If all or a portion of the Premises is temporarily taken by a
Condemnor for a period not extending beyond the end of the Term, this Lease
shall remain in full force and effect.

 

13.3 Restoration. If this Lease is not terminated as provided in Section 13.2 -
Effect on Lease, Landlord, at its expense, shall diligently proceed to repair
and restore the Premises to substantially its former condition (to the extent
permitted by then applicable Laws) and/or repair and restore the Building in an
architecturally complete manner to as near the condition to which the Building
was originally constructed as reasonably possible, reasonable wear and tear
excepted. In no event shall Landlord have any obligation to repair or replace
any of Tenant's personal property, Trade Fixtures, Minor Alterations, or
Alterations.

 

13.4 Abatement and Reduction of Rent. If any portion of the Premises is taken in
a Condemnation or is rendered permanently untenantable by repairs necessitated
by the Condemnation, and this Lease is not terminated, the Base Rent and
Additional Rent payable under this Lease shall be proportionally reduced as of
the Date of Condemnation based upon the percentage of rentable square feet in
the Premises so taken or rendered permanently untenantable. In addition, if this
Lease remains in effect following a Condemnation and Landlord proceeds to repair
and restore the Premises, the Base Rent and Additional Rent payable under this
Lease shall be abated during the period of such repair or restoration to the
extent such repairs prevent Tenant's use of the Premises.

 

13.5 Awards. Any Award made shall be paid to Landlord, and Tenant hereby assigns
to Landlord, and waives all interest in or claim to, any such Award, including
any claim for the value of the unexpired Term; provided, however, that Tenant
shall be entitled to receive, or to prosecute a separate claim for, an Award for
a temporary taking of the Premises or a portion thereof by a Condemnor where
this Lease is not terminated (to the extent such Award relates to the unexpired
Term), or an Award or portion thereof separately designated for relocation
expenses or the interruption of or damage to Tenant's business or as
compensation for Tenant's personal property, Trade Fixtures or Alterations.

 



-29-





 

13.6 Failure to Complete Restoration. If Landlord fails to complete the
restoration of the Premises as contemplated in Section 13.3 within three hundred
sixty-five (365) days after the occurrence of any partial Condemnation, subject
to Tenant Delays and Force Majeure, then Tenant may, upon thirty (30) days prior
written notice, terminate this Lease, provided that if Landlord completes all
such repairs prior to the expiration of the thirty (30) day period, this Lease
shall remain in full force and effect and the termination notice shall be deemed
null and void.

 

14.       ASSIGNMENT AND SUBLETTING.

 

14.1 General Except as otherwise permitted herein, Tenant may not, either
voluntarily or by operation of law, assign this Lease or otherwise transfer,
mortgage, pledge, hypothecate or encumber this Lease or any interest therein, or
sublet or license or permit the use or occupancy of the Premises or any part
thereof by or for the benefit of anyone other than Tenant, or in any other
manner transfer all or any part of Tenant's interest under this Lease (each and
all a "Transfer"), without the consent of Landlord, not to be unreasonably
withheld. The issuance, transfer, or sale of stock in Tenant, shall not be
deemed an assignment of this Lease, provided, however, that Tenant shall notify
Landlord in writing of a sale of more than fifty percent (50%) of the voting
stock of Tenant in one transaction. Further, Landlord's consent shall not be
required for any Transfer to any affiliate of Tenant (for purposes of this
Section 14.1 the term "affiliate" means any corporation, partnership or other
entity which is included in the consolidated financial statements of Transoma
Medical, Inc.), or to any entity that has acquired all or substantially all the
assets of Transoma Medical, Inc. or either of its divisions, Implantable
Diagnostic Division or Data Science International, provided, however, that such
assignee assumes Tenant's obligations under this Lease in writing and provides a
copy of such assignment, sublease or transfer document to Landlord promptly upon
full execution thereof by the parties. Further, Tenant shall also have the right
to assign its interest in this Lease without the necessity of Landlord's consent
for collateral purposes in connection with any financing undertaken by Tenant
that pertains to the Premises or the operation of Tenant's business therein.

 

Prior to any proposed Transfer that requires Landlord's consent, Tenant shall
submit in writing to Landlord (i) the name and legal composition of the proposed
assignee, subtenant, user or other transferee (each a "Proposed Transferee");
(ii) the nature of the business proposed to be carried on in the Premises; (iii)
a current balance sheet, income statements for the last two years and such other
reasonable financial and other information concerning the Proposed Transferee as
Landlord may request; and (iv) a copy of the proposed assignment and assumption,
sublease or other agreement governing the proposed Transfer. Within fifteen (15)
Business Days after Landlord receives all such information it shall notify
Tenant whether it approves or disapproves such Transfer.

 

14.2 No Release Of Tenant. No Transfer, whether made with or without the consent
of Landlord (including without limitation, any Transfer to an affiliate of
Transoma Medical, Inc.), shall relieve Tenant of any obligation to be performed
by Tenant under this Lease, whether occurring before or after such consent,
assignment, subletting or other Transfer. Each Transferee shall be jointly and
severally liable with Tenant (and Tenant shall be jointly and severally liable
with each Transferee) for the payment of rent (or, in the case of a sublease,
rent in the amount set forth in the sublease) and for the performance of all
other terms and provisions of this Lease. Each assignee shall deliver to
Landlord a written assumption of the Tenant's obligations under this Lease. The
consent by Landlord to any Transfer shall not relieve Tenant or any such
Transferee from the obligation to obtain Landlord's express prior written
consent to any subsequent Transfer by Tenant or any Transferee. The acceptance
of rent by Landlord from any other person (whether or not such person is an
occupant of the Premises) shall not be deemed to be a waiver by Landlord of any
provision of this Lease or to be a consent to any Transfer.

 



-30-



 

14.3 Effectiveness of Transfer. Within ten (10) days after the date on which any
Transfer becomes effective, Tenant shall deliver to Landlord a counterpart of
the fully executed Transfer document and Landlord's commercially reasonable form
of Consent to Assignment or Consent to Sublease, executed by Tenant and the
Transferee in which each of Tenant and the Transferee confirms its obligations
pursuant to this Lease. Failure or refusal of a Transferee to execute any such
instrument shall not release or discharge the Transferee from liability as
provided herein. The voluntary, involuntary or other surrender of this Lease by
Tenant, or a mutual cancellation by Landlord and Tenant, shall not work a
merger, and any such surrender or cancellation shall, at the option of Landlord,
either terminate all or any existing subleases or operate as an assignment to
Landlord of any or all of such subleases.

 

14.4 Assignment of Sublease Rents. Tenant hereby absolutely and irrevocably
assigns to Landlord any and all rights to receive rent and other consideration
from any sublease and agrees that Landlord, as assignee or as attorney-in-fact
for Tenant for purposes hereof, or a receiver for Tenant appointed on Landlord's
application may (but shall not be obligated to) collect such rents and other
consideration and apply the same toward Tenant's obligations to Landlord under
this Lease; provided, however, that Landlord grants to Tenant at all times prior
to occurrence of any breach or default by Tenant a revocable license to collect
such rents (which license shall automatically and without notice be and be
deemed to have been revoked and terminated immediately upon any Event of
Default).

 

15.       DEFAULT AND REMEDIES.

 

15.1 Events of Tenant Default. The occurrence of any of the following shall
constitute an "Event of Default" by Tenant:

 

(a)                Tenant fails to make any payment of rent when due, or any
amount required to replenish the security deposit as provided in Section 4
above, if payment in full is not received by Landlord within ten (10) days after
written notice that it is due.

 

(b)               Tenant abandons the Premises (provided that Tenant shall not
be deemed to have abandoned the Premises if it vacates the Premises so long as
it continues to pay Rent due and otherwise perform its obligations under this
Lease).

 

(c)                Tenant fails timely to deliver any subordination document,
estoppel certificate or financial statement requested by Landlord within the
applicable time period specified in Sections 20 - Encumbrances - and 21 -
Estoppel Certificates and Financial Statements - below.

 

(d)               Tenant violates the restrictions on Transfer set forth in
Section 14 -Assignment and Subletting.

 



-31-





 

(e)                Tenant ceases doing business as a going concern; makes a
general assignment for the benefit of creditors; is adjudicated an insolvent,
files a petition (or files an answer admitting the material allegations of a
petition) seeking relief under any state or federal bankruptcy or other statute,
law or regulation affecting creditors' rights; all or substantially all of
Tenant's assets are subject to judicial seizure or attachment and are not
released within ninety (90) days, or Tenant consents to or acquiesces in the
appointment of a trustee, receiver or liquidator for Tenant or for all or any
substantial part of Tenant's assets.

 

(f)                Tenant fails, within ninety (90) days after the commencement
of any proceedings against Tenant seeking relief under any state or federal
bankruptcy or other statute, law or regulation affecting creditors' rights, to
have such proceedings dismissed, or Tenant fails, within ninety (90) days after
an appointment, without Tenant's consent or acquiescence, of any trustee,
receiver or liquidator for Tenant or for all or any substantial part of Tenant's
assets, to have such appointment vacated.

 

(g)                Tenant fails to perform or comply with any provision of this
Lease other than those described in (a) through (f) above, and does not fully
cure such failure within thirty (30) days after notice to Tenant or, if such
failure cannot be cured within such thirty (30)-day period, Tenant fails within
such thirty (30)-day period to commence, and thereafter diligently proceed with,
all actions necessary to cure such failure as soon as reasonably possible but in
all events within ninety (90) days of such notice.

 

15.2 Landlord's Remedies. Upon the occurrence of an Event of Default by Tenant,
Landlord shall have the following remedies, which shall not be exclusive but
shall be cumulative and shall be in addition to any other remedies now or
hereafter allowed by law:

 

(a)                Landlord may terminate Tenant's right to possession of the
Premises at any time by written notice to Tenant. Tenant expressly acknowledges
that in the absence of such written notice from Landlord, no other act of
Landlord, including re-entry into the Premises, efforts to relet the Premises,
reletting of the Premises for Tenant's account, storage of Tenant's personal
property and Trade Fixtures, acceptance of keys to the Premises from Tenant or
exercise of any other rights and remedies under this Section, shall constitute
an acceptance of Tenant's surrender of the Premises or constitute a termination
of this Lease or of Tenant's right to possession of the Premises. Upon such
termination in writing of Tenant's right to possession of the Premises, as
herein provided, this Lease shall terminate and Landlord shall be entitled to
recover damages, including, but not limited to, tenant improvement costs, broker
fees and negotiating costs and foreseeable consequential damages from Tenant as
provided in any applicable statutes and any other applicable existing or future
Law providing for recovery of damages for such breach.

 

(b)               Landlord may cure the Event of Default at Tenant's expense. If
Landlord pays any sum or incurs any expense in curing the Event of Default,
Tenant shall reimburse Landlord upon demand for the amount of such payment or
expense with interest at the Interest Rate from the date the sum is paid or the
expense is incurred until Landlord is reimbursed by Tenant.

 

(c)                Landlord may remove all Tenant's property from the Premises,
and such property may be stored by Landlord in a public warehouse or elsewhere
at the sole cost and for the account of Tenant. If Landlord does not elect to
store any or all of Tenant's property left in the Premises, Landlord may
consider such property to be abandoned by Tenant, and Landlord may thereupon
dispose of such property in any manner deemed appropriate by Landlord. Any
proceeds realized by Landlord on the disposal of any such property shall be
applied first to offset all expenses of storage and sale, then credited against
Tenant's outstanding obligations to Landlord under this Lease, and any balance
remaining after satisfaction of all obligations of Tenant under this Lease shall
be delivered to Tenant.

 



-32-



 

15.3 Landlord's Default. In the event of any default under this Lease by
Landlord, Landlord shall have thirty (30) days after written notice thereof to
cure such default, unless it shall be of a nature that it cannot reasonably be
cured within said thirty (30) day period, in which event Landlord shall have a
reasonable period of time to cure such default provided that Landlord commences
to cure such default within said thirty (30) day period and thereafter
diligently prosecutes such cure to completion. If Landlord fails to cure any
default within the cure period specified above, Tenant, without limiting any of
its rights or remedies permitted at law or in equity, shall have the right (but
not the obligation) to cure such default and to charge Landlord for the cost
thereof, or if Landlord does not reimburse Tenant therefor within thirty (30)
days after written demand for payment, together with written evidence
substantiating costs incurred by Tenant, then Tenant may offset any amounts owed
by Landlord, plus interest at the Interest Rate, against the Rent or other
amounts due hereunder. Notwithstanding anything herein to the contrary, Tenant
shall not deduct more than fifty percent (50%) of the Base Rent from any monthly
installment of Base Rent if there are sufficient months remaining in the Term to
full recover the amount owed by Landlord (the "Maximum Offset").

 

16.              LATE CHARGE AND INTEREST.

 

16.1 Late Charge. If any regularly scheduled installment payment of rent is not
received by Landlord within five (5) days after its due date, Tenant shall pay
to Landlord on demand as a late charge the sum of $250.00. A late charge shall
not be imposed more than once on any particular installment not paid when due,
but imposition of a late charge on any payment not made when due does not
eliminate or supersede late charges imposed on other (prior) payments not made
when due or preclude imposition of a late charge on other installments or
payments not made when due.

 

16.2 Interest. In addition to the late charges referred to above, which are
intended to defray Landlord's costs resulting from late payments, any payment
from Tenant to Landlord not paid when due shall at Landlord's option bear
interest from the date due until paid to Landlord by Tenant at the rate of
twelve percent (12%) per annum or the maximum lawful rate that Landlord may
charge to Tenant under applicable laws, whichever is less (the "Interest Rate").
Acceptance of any late charge and/or interest shall not constitute a waiver of
Tenant's default with respect to the overdue sum or prevent Landlord from
exercising any of its other rights and remedies under this Lease.

 

17.              WAIVER. No provisions of this Lease shall be deemed waived by
Landlord unless such waiver is in a writing signed by the waiving party. The
waiver by either party of any breach of any provision of this Lease shall not be
deemed a waiver of such provision or of any subsequent breach of the same or any
other provision of this Lease. No delay or omission in the exercise of any right
or remedy of either party upon any default by the other party shall impair such
right or remedy or be construed as a waiver. Landlord's acceptance of any
payments of rent due under this Lease shall not be deemed a waiver of any
default by Tenant under this Lease (including Tenant's recurrent failure to
timely pay rent) other than Tenant's nonpayment of the accepted sums, and no
endorsement or statement on any check or payment or in any letter or document
accompanying any check or payment shall be deemed an accord and satisfaction.
Either party's consent to or approval of any act by the other party requiring
consent or approval shall not be deemed to waive or render unnecessary consent
to or approval of any subsequent act.

 



-33-



 

18.            ENTRY, INSPECTION AND CLOSURE. Upon reasonable oral or written
notice to Tenant (and without notice in emergencies), Landlord and its
authorized representatives may enter the Premises at all reasonable times to:
(a) determine whether the Premises are in good condition, (b) determine whether
Tenant is complying with its obligations under this Lease, (c) perform any
maintenance or repair of the Premises that Landlord has the right or obligation
to perform, (d) serve, post or keep posted any notices required or allowed under
the provisions of this Lease, (e)show the Premises to prospective brokers,
agents, buyers, transferees, Mortgagees or tenants (but Landlord may show the
space to prospective tenants only during the last twelve (12) months of the Term
or any renewal thereof), or (f) do any other act or thing necessary for the
safety or preservation of the Premises. Landlord shall conduct its activities
under this Section in a manner that will minimize inconvenience to Tenant
without incurring additional expense to Landlord. Tenant shall have the right to
have a representative be present during any entry by Landlord, except in the
event of an emergency. In no event shall Tenant be entitled to an abatement of
rent on account of any entry by Landlord, and Landlord shall not be liable in
any manner for any inconvenience, loss of business or other damage to Tenant or
other persons arising out of Landlord's entry on the Premises in accordance with
this Section. No action by Landlord pursuant to this paragraph shall constitute
an eviction of Tenant, constructive or otherwise, entitle Tenant to an abatement
of rent or to terminate this Lease or otherwise release Tenant from any of
Tenant's obligations under this Lease.

 

19.            SURRENDER AND HOLDING OVER.

 

19.1 Surrender. Upon the expiration or termination of this Lease, Tenant shall
surrender the Premises and all Tenant Improvements and Alterations to Landlord
broom-clean and in their original condition, except for reasonable wear and
tear, damage from casualty or condemnation and any changes resulting from
approved Alterations, and Tenant shall have no obligation to remove Alterations
or Minor Alterations to the Premises except to extent specifically provided in
this Lease; provided, however, that prior to the expiration or termination of
this Lease Tenant shall remove from the Premises all Tenant's telephone and
electronic cabling and security systems installed in the Building by Tenant,
personal property and any Trade Fixtures and all Alterations and Minor
Alterations that Landlord has elected to require Tenant to remove as provided in
Section 6.1 - Tenant Improvements & Alterations, and repair any damage caused by
such removal, provided, however, that Tenant shall not be required to remove any
telephone or other cabling installed in the Building by Tenant if Tenant
fulfills the initial 144 month Term of this Lease. If such removal is not
completed before the expiration or termination of the Term, Landlord shall have
the right (but no obligation) to remove the same, and Tenant shall pay Landlord
on demand for all costs of removal and storage thereof and Tenant shall
indemnify Landlord from any other costs or damages incurred by Landlord by
reason of Tenant's failure to complete timely removal. Landlord shall also have
the right to retain or dispose of all or any portion of such property if Tenant
does not pay all such costs and retrieve the property within ten (10) days after
notice from Landlord (in which event title to all such property described in
Landlord's notice shall be transferred to and vest in Landlord). Tenant waives
all Claims against Landlord for any damage or loss to Tenant resulting from
Landlord's removal, storage, retention, or disposition of any such property.
Upon expiration or termination of this Lease or of Tenant's possession,
whichever is earliest, Tenant shall surrender all keys to the Premises or any
other part of the Building and shall deliver to Landlord all keys for or make
known to Landlord the combination of locks on all safes, cabinets and vaults
that may be located in the Premises. Tenant's obligations under this Section
shall survive the expiration or termination of this Lease. In no event shall
Tenant be required to remove the Tenant Improvements or any Alterations except
as provided in Section 6.1 above.

 



-34-



 

19.2 Holding Over. If Tenant (directly or through any Transferee or other
successor-in-interest of Tenant) remains in possession of the Premises after the
expiration or termination of this Lease, Tenant's continued possession shall be
on the basis of a tenancy at the sufferance of Landlord. In such event, Tenant
shall continue to comply with or perform all the terms and obligations of Tenant
under this Lease, except that the monthly Base Rent during Tenant's holding over
shall be one and one-half times the Base Rent payable in the last full month
prior to the termination hereof Tenant shall indemnify, defend and hold Landlord
harmless from and against all Claims arising or resulting directly or indirectly
from Tenant's failure to timely surrender the Premises, including (i) any rent
payable by or any loss, cost, or damages claimed by any prospective tenant of
the Premises, and (ii) Landlord's damages as a result of such prospective tenant
rescinding or refusing to enter into the prospective lease of the Premises by
reason of such failure to timely surrender the Premises. Nothing contained
herein shall be construed to give Tenant any right to hold over or to impair or
limit any of Landlord's rights and remedies set forth in this Lease if Tenant
holds over without the prior written consent of Landlord, including without
limitation, the right to terminate this Lease at any time during such holdover
period, to recover possession of the Premises from Tenant, or to recover damages
from Tenant from such holding over.

 

20. ENCUMBRANCES.

 

20.1 Subordination, Non- Disturbance and Attornment. This Lease is expressly
made subject and subordinate to any mortgage, deed of trust, ground lease,
underlying lease or like encumbrance affecting any part of the Premises or any
interest of Landlord therein which is now existing or hereafter executed or
recorded ("Encumbrance"); provided, however, that this Lease and all Tenant's
rights thereunder shall survive the termination of the Encumbrance by lapse of
time, foreclosure or otherwise so long as this Lease is in full force and effect
and Tenant is not in default under this Lease. In order to confirm such
subordination, Tenant shall execute and deliver to Landlord, within fifteen (15)
days after written request therefor by Landlord and in substantially the form
attached hereto as Exhibit D, or in such other form as may be requested by
Landlord or its lender that is mutually and reasonably acceptable in form to
Tenant and such lender, any additional documents evidencing the subordination of
this Lease with respect to any such Encumbrance and the nondisturbance agreement
of the holder of any such Encumbrance, provided that no such documents shall
limit or reduce Tenant's rights under this Lease as between Landlord and Tenant.
If the interest of Landlord in the Premises is transferred pursuant to or in
lieu of proceedings for enforcement of any Encumbrance, Tenant shall immediately
and automatically attorn to the new owner, and this Lease shall continue in full
force and effect as a direct lease between the transferee and Tenant on the
terms and conditions set forth in this Lease. Notwithstanding anything contained
herein to the contrary, if the holder of any Encumbrance elects to have this
Lease be prior to its lien, Tenant agrees that upon receipt of notice of same
from Landlord or such Encumbrance holder, this Lease will be prior to such lien.

 



-35-



 

20.2 Mortgagee Protection. Tenant agrees to give any holder of any Encumbrance
covering any part of the Premises ("Mortgagee"), by certified mail, a copy of
any notice of default served upon Landlord, provided that prior to such notice
Tenant has been notified in writing (by way of notice of assignment of rents and
leases, or otherwise) of the address of such Mortgagee. If Landlord shall have
failed to cure such default within the time permitted by this Lease commencing
after the effective date of such notice of default, then the Mortgagee shall
have the same period of time that Landlord has or had under this Lease within
which to cure such default (but in no event less than thirty (30) days),
provided, however, if the Mortgagee requires an additional period of time within
which to obtain the legal right to enter the Premises to effect cure, then the
Mortgagee shall have an additional thirty (30) days within which to obtain said
right to enter the Premises in addition to the same period of time Landlord has
under this Lease to make cure, and this Lease shall not be terminated so long as
such remedies are being diligently pursued.

 

21.              ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS.

 

21.1 Estoppel Certificates. Within fifteen (15) days after written request
therefor, Tenant shall execute and deliver to Landlord, in substantially the
form attached hereto as Exhibit D, or in such other form as may be requested by
Landlord or its lender or a prospective purchaser of the Premises that is
mutually and reasonably acceptable in form to Tenant and either Landlord or its
lender or prospective purchaser, as the case may be, a certificate stating that
this Lease is in full force and effect, describing any amendments or
modifications hereto, acknowledging that this Lease is subordinate or prior, as
the case may be, to any Encumbrance and stating any other information Landlord
may reasonably request, including the Term, the monthly Base Rent, the date to
which Rent has been paid, the amount of any security deposit or prepaid rent,
whether either party hereto is in default under the terms of the Lease, whether
Landlord has completed its construction obligations hereunder (if any) and such
other information or certifications that Landlord, a lender or prospective
purchaser may reasonably require. Any person or entity purchasing, acquiring an
interest in or extending financing with respect to the Premises shall be
entitled to rely upon any such certificate.

 

21.2 Financial Statements. Within thirty (30) days after written request
therefor, but not more than once a year, except in the case of a financing or
refinancing of the Premises or sale of the Premises, Tenant shall deliver to
Landlord a copy of the financial statements (including at least a year end
balance sheet and a statement of profit and loss) of Tenant (and of each
guarantor of Tenant's obligations under this Lease) for each of the three most
recently completed years, prepared in accordance with generally accepted
accounting principles (and, if such is Tenant's normal practice, audited by an
independent certified public accountant), all then available subsequent interim
statements, and such other financial information as may reasonably be requested
by Landlord or required by any Mortgagee.

 

22.              NOTICES. Any notice, demand, request, consent or approval that
either party desires or is required to give to the other party under this Lease
shall be in writing and shall be served personally, delivered by messenger or
courier service, or sent by U.S. certified mail, return receipt requested,
postage prepaid, addressed to the other party at the party's address for notices
set forth in the Basic Lease Information. Any notice required pursuant to any
Laws may be incorporated into, given concurrently with or given separately from
any notice required under this Lease. Notices shall be deemed to have been given
and be effective on the earlier of (a) receipt (or refusal of delivery or
receipt); or (b) one (1) day after acceptance by the independent service for
delivery, if sent by independent messenger or courier service, or three (3) days
after mailing if sent by mail in accordance with this Section. Either party may
change its address for notices hereunder, effective fifteen (15) days after
notice to the other party complying with this Section. If Tenant sublets the
Premises, notices from Landlord shall be effective on the subtenant when given
to Tenant pursuant to this Section.

 



-36-



 

23.            ATTORNEYS' FEES. In the event of any dispute between Landlord and
Tenant in any way related to this Lease, and whether involving contract and/or
tort claims, the non-prevailing party shall pay to the prevailing party all
reasonable attorneys' fees and costs and expenses of any type, without
restriction by statute, court rule or otherwise, incurred by the prevailing
party in connection with any action or proceeding (including any appeal and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment (collectively, "Fees"). The "prevailing party"
shall be determined based upon an assessment of which party's major arguments or
positions taken in the action or proceeding could fairly be said to have
prevailed (whether by compromise, settlement, abandonment by the other party of
its claim or defense, final decision, after any appeals, or otherwise) over the
other party's major arguments or positions on major disputed issues. Any Fees
incurred in enforcing a judgment shall be recoverable separately from any other
amount included in the judgment and shall survive and not be merged in the
judgment.

 

24.            QUIET POSSESSION. Subject to Tenant's full and timely performance
of all of Tenant's obligations under this Lease (including any applicable notice
and cure periods) and subject to the terms of this Lease, including Section 20 -
Encumbrances, Tenant shall have the quiet possession of the Premises throughout
the Term as against any persons or entities lawfully claiming by, through or
under Landlord.

 

25.            SECURITY MEASURES. Landlord shall, only at Tenant's direction, or
Tenant may, at any time, implement security measures for the Premises, such as
the registration or search of all persons entering or leaving the Building,
requiring identification for access to the Building, evacuation of the Building
for cause, suspected cause, or for drill purposes, the issuance of magnetic pass
cards or keys for Building or elevator access and other actions that Tenant
deems necessary or appropriate to prevent any threat of property loss or damage,
bodily injury or business interruption. Tenant shall cooperate and comply with,
and cause Tenant's Representatives and Visitors to cooperate and comply with,
such security measures. Landlord, its agents and employees shall have no
liability to Tenant or its Representatives or Visitors for the implementation or
exercise of, or the failure to implement or exercise, any such security measures
or for any resulting disturbance of Tenant's use or enjoyment of the Premises.

 

26.            FORCE MAJEURE. If Landlord is delayed, interrupted or prevented
from performing any of its obligations under this Lease, including its
obligations under the Construction Rider (if any), and such delay, interruption
or prevention is due to (i) fire, (ii) act of God, (iii) governmental act or
failure to act, (iv) labor dispute, (v) unavailability of materials, (vi) delays
caused by the investigation, remediation and/or management of environmental
contamination not included in the scope of work provided to the City pursuant to
the Developer's Agreement, or (vii) any cause outside the reasonable control of
Landlord (collectively, an event of "Force Majeure"), then the time for
performance of the affected obligations of Landlord shall be extended for a
period equivalent to the period of such delay, interruption or prevention.
Notwithstanding the foregoing to the contrary, the unavailability of materials
shall not constitute a Force Majeure delay if there is a reasonable substitute
material available and Landlord does not use reasonable efforts to obtain it.
Further, if there is a reasonable substitute material available, then a Force
Majeure delay for unavailability of materials shall not extend beyond the time
reasonably necessary to determine what the substitute material is and to obtain
the substitute material. Landlord shall provide Tenant with prompt written
notice of an event of Force Majeure.

 



-37-



 

27.            LANDLORD'S LIABILITY. The term "Landlord," as used in this Lease,
shall mean only the owner or owners of the Building at the time in question. In
the event of any conveyance of title to the Building, then from and after the
date of such conveyance, the transferor Landlord shall be relieved of all
liability with respect to Landlord's obligations to be performed under this
Lease after the date of such conveyance, provided that the transferee Landlord
has assumed all of the same. Notwithstanding any other term or provision of this
Lease, the liability of Landlord for its obligations under this Lease is limited
solely to Landlord's interest in the Building as the same may from time to time
be encumbered, and no personal liability shall at any time be asserted or
enforceable against any other assets of Landlord or against Landlord's partners
or members or its or their respective partners, shareholders, members,
directors, officers or managers on account of any of Landlord's obligations or
actions under this Lease.

 

28.            CONSENTS AND APPROVALS.

 

28.1 Determination in Good Faith. Wherever the consent, approval, judgment or
determination of Landlord is required or permitted under this Lease, Landlord
may exercise its good faith business judgment in granting or withholding such
consent or approval or in making such judgment or determination without
reference to any extrinsic standard of reasonableness, unless the specific
provision contained in this Lease providing for such consent, approval, judgment
or determination specifies that Landlord's consent or approval is not to be
unreasonably withheld, or that such judgment or determination is to be
reasonable, or otherwise specifies the standards under which Landlord may
withhold its consent.

 

28.2 No Liability Imposed on Landlord. The review and/or approval by Landlord of
any item or matter to be reviewed or approved by Landlord under the terms of
this Lease or any Exhibits or Addenda hereto shall not impose upon Landlord any
liability for the accuracy or sufficiency of any such item or matter or the
quality or suitability of such item for its intended use. Any such review or
approval is for the sole purpose of protecting Landlord's interest in the
Premises, and no third parties, including Tenant or the Representatives and
Visitors of Tenant or any person or entity claiming by, through or under Tenant,
shall have any rights as a consequence thereof.

 

29.            BROKERS. Landlord shall pay the fee or commission of the broker
or brokers identified in the Basic Lease Information (the "Broker") in
accordance with Landlord's separate written agreement with the Broker, if any.
Tenant warrants and represents to Landlord that in the negotiating or making of
this Lease neither Tenant nor anyone acting on Tenant's behalf has dealt with
any broker or finder who might be entitled to a fee or commission for this Lease
other than the Broker. Tenant shall indemnify and hold Landlord harmless from
any claim or claims, including costs, expenses and attorney's fees incurred by
Landlord asserted by any other broker or finder for a fee or commission based
upon any dealings with or statements made by Tenant or Tenant's Representatives.

 



-38-



 

30.            ENTIRE AGREEMENT. This Lease, including the Exhibits and any
Addenda attached hereto, and the documents referred to herein, if any,
constitute the entire agreement between Landlord and Tenant with respect to the
leasing of space by Tenant, and supersede all prior or contemporaneous
agreements, understandings, proposals and other representations by or between
Landlord and Tenant, whether written or oral, all of which are merged herein.
Neither Landlord nor Landlord's agents have made any representations or
warranties with respect to the Premises or this Lease except as expressly set
forth herein, and no rights, easements or licenses shall be acquired by Tenant
by implication or otherwise unless expressly set forth herein. The submission of
this Lease for examination does not constitute an option for the Premises and
this Lease shall become effective as a binding agreement only upon execution and
delivery thereof.

 

31.            MISCELLANEOUS. This Lease may not be amended or modified except
by a writing signed by Landlord and Tenant. Subject to Section 14 - Assignment
and Subletting and Section 28 -Landlord's Liability, this Lease shall be binding
on and shall inure to the benefit of the parties and their respective
successors, assigns and legal representatives. The determination that any
provisions hereof may be void, invalid, illegal or unenforceable shall not
impair any other provisions hereof and all such other provisions of this Lease
shall remain in full force and effect. The unenforceability, invalidity or
illegality of any provision of this Lease under particular circumstances shall
not render unenforceable, invalid or illegal other provisions of this Lease, or
the same provisions under other circumstances. This Lease shall be construed and
interpreted in accordance with the laws (excluding conflict of laws principles)
of the State of Minnesota. The provisions of this Lease shall be construed in
accordance with the fair meaning of the language used and shall not be strictly
construed against either party, even if such party drafted the provision in
question. When required by the context of this Lease, the singular includes the
plural. Wherever the term "including" is used in this Lease, it shall be
interpreted as meaning "including, but not limited to" the matter or matters
thereafter enumerated. The captions contained in this Lease are for purposes of
convenience only and are not to be used to interpret or construe this Lease. If
more than one person or entity is identified as Tenant hereunder, the
obligations of each and all of them under this Lease shall be joint and several.
Time is of the essence with respect to this Lease, except as to the conditions
relating to the delivery of possession of the Premises to Tenant. Neither
Landlord nor Tenant shall record this Lease, provided that upon the request of
either party, each party shall promptly execute a recordable memorandum of this
Lease, provided, however, upon termination or cancellation of this Lease, Tenant
shall promptly deliver a written release or cancellation of the memorandum in
form required by Landlord.

 

32.            AUTHORITY. If Tenant is a corporation, partnership, limited
liability company or other form of business entity, each of the persons
executing this Lease on behalf of Tenant warrants and represents that Tenant is
a duly organized and validly existing entity, that Tenant has full right and
authority to enter into this Lease and that the persons signing on behalf of
Tenant are authorized to do so and have the power to bind Tenant to this Lease.
Tenant shall provide Landlord upon request with evidence reasonably satisfactory
to Landlord confirming the foregoing representations.

 



-39-



 

33.       DUTY TO COOPERATE. Simultaneously with the execution of this Lease,
Landlord and Tenant are executing a certain Option to Lease (the "Option"). In
the event of the exercise of the Option by Tenant, Landlord (at no expense to
Landlord) and Tenant agree to cooperate with respect to the construction and
maintenance of a skyway linking the Premises to the improvements to be
constructed on the property that is the subject of the Option (the "Option
Property"). Further, Landlord or the party actually constructing said skyway
shall have a right of entry to the Premises as reasonably necessary to complete
construction of said skyway. Further, the Landlord shall be obligated to permit
the construction of said skyway, so long as the party performing construction
complies with the following terms and conditions:

 

(a)             Prior to commencement of construction of the skyway, the party
constructing the skyway shall forward to Landlord, for Landlord's approval,
copies of the proposed plans and specifications of the proposed work. The plans
must be approved by the City of New Brighton. If the plans have been approved by
the City of New Brighton, Landlord may not disapprove the same unless the design
requires (i) unusually extensive construction management oversight, (ii) an
unusually long construction schedule, (iii) construction methods that would
materially alter the mechanical or structural systems of the Building, or (iv)
materially increase any of Landlord's obligations under this Lease (other than
its respective share of the cost of future maintenance as provided herein), or
the design is otherwise manifestly unreasonable.

 

(b)             Prior to commencement of construction of the skyway, the party
constructing the skyway shall forward to Landlord names and addresses of all
contractors and subcontractors which will be working in or on the Premises.

 

(c)             The party constructing the skyway shall be responsible for
ensuring that all work complies with the approved plans and specifications and
applicable Laws.

 

(d)             The party constructing the skyway shall bear the entire expense
of constructing the skyway and shall indemnify, defend (with counsel reasonably
approved by Landlord), and hold Landlord harmless from and against any and all
claims, causes of action, damages or expenses (including, without limitation,
mechanic's liens) arising out of, by reason of, or as a result of said party's
construction and installation of the skyway.

 

(e)             In addition to the foregoing, Landlord may impose conditions
upon the right to perform such work as Landlord may deem reasonably necessary to
protect its interest in the Premises, including without limitation, requiring
(a) liability insurance naming Landlord as additional insured, (b) builder's
risk insurance with limits of coverage adequate to cover the cost of
construction and naming Landlord as additional insured (which insurance shall be
maintained during periods of construction and shall be primary in the event of a
casualty occurring on or about the Premises), (c) reasonable evidence of ability
to pay for the work or reasonable evidence that funding is place for such work
(e.g. bank commitment letter), (d) the right to have a representative of
Landlord be present during the construction of the skyway, and (e) the right to
inspect the skyway during the course of construction.

 



-40-



 

Further, the parties agree that fifty percent (50%) of the cost of maintenance
and repair of any such skyway shall be allocable to the Building and shall be
recoverable from Tenant by the Landlord as part of Operating Costs.

 

34.            ACCESS FOR OPTION PROPERTY PARKING AREA. If the Option is
exercised and the Option Property is purchased from and conveyed by the City of
New Brighton to the Option holder, then Landlord hereby agrees to grant an
easement to the fee owner of the Option Property for the benefit of said fee
owner and its tenant(s) of any building constructed upon the Option Property,
for the purpose of reasonable pedestrian and vehicular ingress and egress over
and across the drive aisles of the parking lot constructed upon the Premises, as
such drive aisles may be relocated on reconfigured from time to time, to and
from that portion of the parking area serving the Option Property depicted on
Exhibit C attached hereto.

 

35.            TENANT'S RIGHT TO SELF MANAGE. Tenant shall have the right, upon
not less than sixty (60) days prior written notice to Landlord, in addition to
and without otherwise limiting Tenant's obligations to maintain certain portions
of the Premises pursuant to Section 7.2 or other provisions of this Lease (but
excluding Landlord's obligations under this Lease regarding procurement and
maintenance of insurance and payment of real estate taxes), to self manage the
Premises under the following terms and conditions:

 

(a)             Tenant will be obligated to provide all Services to the Premises
described in Section 9 of this Lease and to perform all maintenance, repair, and
replacement obligations that would otherwise be the responsibility of Landlord
under this Lease, excluding those obligations which Landlord is required to
maintain and repair at its sole expense under Section 7.3 of the Lease. All such
Services and maintenance, repair and replacement work shall be performed at
Tenant's sole expense and in accordance with the terms of the Declaration and
this Lease. Tenant's obligations shall include, without limitation, the
maintenance, repair and replacement of all improvements located upon or within
the Premises, including without limitation, the interior and exterior of the
Building, site lighting, landscaping and irrigation, trees, lawn (including
regular mowing thereof), building signs, directional signs, monument signs,
curbing, paving, drive-aisles and sidewalks, including without limitation,
parking lot striping, seal-coating, and patching, and snow and ice removal for
all sidewalks, entryways, parking areas and drive aisles located within the area
of the Premises, in a first class, clean, safe, sanitary, and working condition
and in compliance with the Declaration and all applicable Laws. To the extent
requested by Tenant, Landlord will cooperate with Tenant to provide Tenant with
the benefit of all applicable warranties available to Landlord for items which
Tenant is responsible for maintaining and repairing under this Section 35.

 

(b)             Landlord shall have the right to require and review copies of
reports and invoices pertaining to Tenant's maintenance and repair obligations
under this Section 35, and to take other reasonable actions required to ensure
Tenant's performance of its obligations hereunder pertaining to self management.

 



-41-





 

(c)             In the event that Tenant is not performing its self management
obligations as set forth in this Section, and has not cured such non-performance
within ten (10) days of Landlord's written notice to Tenant (unless such failure
cannot reasonably be cured within ten (10) days, in which case Tenant shall have
so much time to cure such failure as is reasonably necessary provided Tenant
commences cure within the initial ten (10) day period and thereafter diligently
pursues such cure to completion), then Landlord may perform such maintenance,
repair or replacement work, without liability to Tenant for any loss or damage
that may accrue to Tenant's personal property or to Tenant's business by reason
thereof, provided that Landlord shall use reasonable efforts not to disturb or
otherwise interfere with Tenant's operations in the Premises, and upon
completion thereof, Tenant shall pay to Landlord all costs incurred by Landlord
in performing such work, including ten percent (10%) of such costs for overhead,
within thirty (30) days after Landlord delivers to Tenant an invoice for such
costs, and any such invoice not timely paid by Tenant shall bear interest at the
Interest Rate from the date due until the date paid in full. Without limiting
the generality of the foregoing and in addition any other right or remedy
Landlord may have under this Lease, at law or in equity, if Tenant has defaulted
or breached its self management obligations hereunder three (3) or more times
within any twelve (12) month period, then Landlord shall also have the option to
terminate Tenant's self management rights after written notice to Tenant, and
return the Premises to Landlord controlled management, in which event Landlord
shall again be entitled recover a management fee from Tenant not to exceed three
percent (3%) of gross rental.

 

(d)             So long as Tenant self-manages, Tenant shall not be obligated to
pay any Operating Costs related to any matters which Tenant self-manages,
provided, however, Landlord shall be entitled to recover a management fee from
Tenant equal to one and one-half percent (1.5%) of gross rental.

 

36.            LIMITED GUARANTY. In order to induce Tenant to enter into this
Lease and as a condition precedent of Landlord's obligations under this Lease,
Tenant requires that all of Landlord's obligations under this Lease pertaining
to the initial construction of the Premises, including without limitation
completion of the obligations under the RAPs (collectively, the "Guaranteed
Obligations") be secured by a guaranty executed by Limited Guarantor in favor of
Tenant. The Limited Guarantor, by its execution of the Lease, hereby guaranties
the Guaranteed Obligations, but shall not otherwise be responsible for any of
Landlord's obligations under this Lease except as otherwise provided below.
Limited Guarantor agrees that in the event of any default by Landlord under the
Lease with respect to the Guaranteed Obligations, the Limited Guarantor shall
immediately upon written demand by Tenant, commence and diligently pursue to
completion, the Guaranteed Obligations subject to and in accordance with the
terms of the Lease. In addition, in the event that the Lease is terminated due
to a default by Landlord under the Developer's Agreement (and provided that such
default is not due to a default by Tenant under this Lease), then Tenant shall
have a claim against Limited Guarantor for all losses suffered by Tenant as a
result of such termination and may pursue as against Limited Guarantor all
rights and remedies available to Tenant in law or in equity. Upon Substantial
Completion of the Guaranteed Obligations by the Landlord in accordance with the
terms of this Lease, the foregoing limited guaranty shall terminate and be of no
further force and effect.

 

37.            CANCELLATION UPON RE-VESTING OR REPURCHASE BY CITY. The parties
acknowledge and agree that pursuant to the terms and conditions of the
Developer's Agreement, the City has certain rights to re-vest title to the
Premises in the City or repurchase of the Premises by the City upon the
occurrence of certain circumstances. Therefore, if the City exercises its right
to re-vest title in the Premises to the City pursuant to the Developer's
Agreement, or if the City repurchases the Premises pursuant to the Developer's
Agreement for any reason permitted therein, other than a default by Landlord
under the Developer's Agreement, then the parties agree that this Lease shall
henceforth terminate as of the date title re-vests in the City and shall be of
no further force and effect, and neither party shall have any further liability
or obligation to the other hereunder, except as otherwise provided herein.
However, if the City terminates the Developer's Agreement and exercises its
right to re-vest title in the Premises to the City due to a default by Landlord
under the Developer's Agreement (and provided that such default is not due to a
default by Tenant under this Lease), then this Lease shall automatically be
terminated upon the date title re-vests in the City and shall be of no further
force and effect, and neither party shall have any further liability or
obligations to the other hereunder, provided, however, Tenant shall have a claim
against Landlord and Limited Guarantor for all losses suffered by Tenant as a
result of such termination and may pursue as against Landlord and Limited
Guarantor all rights and remedies available to Tenant in law or in equity. This
Section 37 shall be of no further force and effect upon the recording of that
certain Certificate of Completion and Release of Forfeiture duly executed by the
City in the form attached to the Developer's Agreement as Exhibit D.

 



-42-



 

38.       CONTINGENCY. Notwithstanding anything herein to the contrary, the
Landlord's and Tenant's obligations under this Lease are contingent upon
Landlord obtaining, not later than October 31, 2007, (i) all Approvals, and (ii)
a conveyance of fee title to the Premises from the City. If Landlord is not able
fulfill or satisfy the foregoing contingency, then either Landlord or Tenant may
elect to terminate this Lease upon thirty (30) days prior written notice to the
other party and upon expiration of said thirty (30) day period, except as
otherwise provided herein, neither party shall have any further liability or
obligation to the other hereunder. During such thirty (30) day notice period,
Landlord shall continue to attempt to resolve any outstanding contingencies, and
Tenant shall cooperate with Landlord as provided under this Lease in such
endeavor, and if such contingencies shall be resolved during such period, the
termination notice shall be deemed retracted, null and void and this Lease shall
continue in full force and effect.

 

 

 

 

 

 

 

 




-43-





 

IN WITNESS WHEREOF, Landlord and Tenant have entered into this Lease as of the
date first above written.

 



 

TENANT:   LANDLORD:       By:   /s/ Charles Coggin   By:   /s/ Authorized
Signatory   Name:   Charles Coggin   Its: Manager/Secretary   Title: VP and CFO
                  LIMITED GUARANTOR:       By:     RYAN COMPANIES US, INC.  
Name:     By:   /s/ Authorized Signatory   Title:     Its: Vice President      





 

 



 

  

 

 

 

 

 

 

-44-









 

 [exh1043_a1.jpg]



 



 



 

EXHIBIT B

 



CONSTRUCTION RIDER

 

1.       BUILDING.

 

1.1       Plans. Landlord has prepared, based upon Tenant's architect's proposed
preliminary plans, specifications and drawings, and Tenant has approved, the
final plans and specifications (collectively, the "Final Plans") for the
Building described as follows:

 

(a)             Site plan identified as Sheet C-3 prepared by Ryan Companies US,
Inc. and approved by Tenant on July 30, 2007;

 

(b)             Floor plans identified as Sheet A-201 and A-202 prepared by Ryan
Companies US, Inc. and approved by Tenant on July 30, 2007;

 

(c)             Elevations identified as Sheet A-301 prepared by Ryan Companies
US, Inc. and approved by Tenant on July 30, 2007.

 

(d)             Shell specifications set forth in the Design/Build Scope
Document for Shell Building Transoma Medical dated September 11, 2007 attached
hereto as Exhibit B-1.

 

1.2       Construction. Landlord shall with reasonable diligence construct, at
Landlord's sole cost and expense, the Building substantially as shown on the
Final Plans. Landlord's responsibility with respect to the construction and
completion of the Building shall include obtaining all required governmental
approvals, consents and permits. Landlord shall utilize contractors and
subcontractors performing work at the Premises for the initial construction of
the Building and Tenant Improvements that are recognized and approved by the
Building Trades Council having jurisdiction over Minneapolis, Minnesota or the
Premises.

 

2.       TENANT IMPROVEMENTS.

 

2.1       Timing. Landlord and Tenant shall cooperate with each other to the
fullest extent necessary to ensure timely development of final plans and
specifications for the tenant improvements to be constructed by Landlord within
the Building as described in this Exhibit B (the "Tenant Improvements") and the
timely construction and installation of the Tenant Improvements. Tenant has
previously delivered to Landlord preliminary drawings, plans and specifications
for the Tenant Improvements prepared by Tenant's architect and Landlord and
Tenant have mutually agreed upon the scope of the Tenant Improvements pursuant
to a scoping document and preliminary interior plans for the space developed by
the parties prior to execution of this Lease. Landlord and Tenant acknowledge
their understanding that the time period for the preparation of the final plans
by Landlord's architect for the Tenant Improvements ("Final Tenant Improvement
Plans") and completion of construction of the Building is highly compressed, and
that the parties' continued diligent, good faith efforts to cooperate in
speedily completing and approving the Final Tenant Improvements Plans and any
subsequent changes thereto is essential to meeting the Scheduled Commencement
Date. The parties acknowledge that Tenant's timely approval of the Final Tenant
Improvement Plans are essential to enable Landlord to deliver the Premises to
Tenant Substantially Complete prior to the applicable deadline set forth in the
Lease. Consequently, Tenant shall deliver its final approval of the Final Tenant
Improvement Plans to Landlord no later than the following dates, time being of
the essence, and any delay in timely delivering its approval to Landlord shall
constitute a Tenant Delay:

 



 



 

(a)             Tenant shall approve the design development plans for the Final
Tenant Improvement Plans not later than September 26, 2007; and

 

(b)             Tenant shall approve the final construction plan documents for
the Final Tenant Improvement Plans not later than November 6, 2007.

 

2.2.       Intentionally Omitted.

 

2.3       Bids.

 

(a)       Upon Tenant's approval of the Final Tenant Improvement Plans, Landlord
shall prepare the bid packages for the Tenant Improvements ("Tenant Improvement
Bid Packages"). All aspects of the Tenant Improvement work will be competitively
bid by Landlord's Contractor as set forth below unless otherwise consented to by
Tenant. Tenant will not unreasonably withhold, delay or condition its consent to
any request of Landlord to waive bidding on a case by case basis provided
Landlord provides a reasonably supported justification for dispensing with
competitive bidding in order for Landlord's Contractor to "self-perform" such
aspect of work. Any such self-performed work by Landlord's Contractor shall be
competitive with third party bids. Based upon the Tenant Improvement Bid
Packages, Landlord shall obtain written bids for each element of the work from
not less than three (3) responsible subcontractors and shall present such bids
to Tenant for review. Although Landlord shall have the right to select the
subcontractors invited to bid on any particular element of the work, Landlord
shall also invite any subcontractors proposed by Tenant so long as such
subcontractors (i) are financially responsible, (ii) are qualified to perform
the work, and (iii) agree to comply with any safety rules reasonably imposed by
Landlord. Within seven (7) working days after Tenant's receipt of Landlord's
summary of the written bids and self-performed work (if any), including copies
of each bids, the schedule of values for each bid and any other information
reasonably requested by Tenant, for any element of the work, Tenant shall select
the winning bid, it being understood that Tenant may but need not select the
lowest bid for any particular element of the work. Upon such selection, Landlord
shall accept such bids and enter into construction contracts and any related
documents necessary for the performance of the work the subcontractor was
selected to perform (collectively, for all subcontractors, the "Tenant
Improvement Construction Documents"). Landlord shall provide copies of the
Tenant Improvement Construction Documents to Tenant for Tenant's review and
approval, which approval shall not be unreasonably withheld or delayed.

 



 



 

(b)       The total estimated cost of the Tenant Improvements as set forth in
the Tenant Improvement Construction Documents (the "Cost Estimate") shall
reflect bids that are priced by Landlord on an individual item-by-item or
trade-by-trade basis. Landlord and Tenant shall work together in good faith in
an attempt to agree upon a mutually acceptable Cost Estimate as soon as
reasonably possible. No cost may be included in the Cost Estimate or charged to
the Tenant Improvement project unless approved by Tenant.

 

2.4       Construction. Upon approval by Landlord and Tenant of the Tenant
Improvement Construction Documents and the Cost Estimate, Landlord shall proceed
with reasonable diligence to cause the Tenant Improvements to be Substantially
Completed on or prior to the Scheduled Commencement Date. Landlord's
responsibility with respect to the construction and completion of the Tenant
Improvements shall include obtaining all governmental approvals, consents and
permits required for the construction and installation of the Tenant
Improvements and Tenant's occupancy of the Premises. Unless otherwise
specifically agreed to, Landlord shall provide and pay for all labor, materials,
equipment, tools, construction equipment and machinery, water, heat and
utilities, transportation and other facilities and services necessary for
property execution and completion of the Tenant Improvements. Landlord shall
supervise and direct the construction of the Tenant Improvements using the
Landlord's best skills and attention and shall be fully responsible for and have
control over construction means, methods, techniques, sequences and procedures
for coordinating all portions of the work under the contract. Landlord shall
provide full time supervision during the construction of the Tenant
Improvements. Landlord shall take all prudent actions (not including overtime or
premium time) to maintain progress of construction. Landlord shall review,
approve and submit to Tenant's Architect shop drawings, product data, samples
and submittals required by the contract documents and promptness and in sequence
as to cause no delay in the progress of construction. Landlord shall take
reasonable precautions for safety and shall provide reasonable protection to
prevent damage, injury or loss. Landlord shall not change or amend the Tenant
Improvement Construction Documents or the Cost Estimate or any subcontract
without the prior written approval of Tenant, and Tenant shall not be
responsible for any amounts by which the actual costs of completing the Tenant
Improvements exceed the approved bid amounts or the Cost Estimate unless the
change order or other amendment resulting in the cost overrun has received
Tenant's prior written approval pursuant to Section 2.6 of this Exhibit B. The
Tenant Improvements shall be deemed to be "Substantially Completed" when they
have been completed such that Tenant can occupy or utilize the Premises for
their intended use. Substantial Completion shall not have occurred unless the
following have occurred: Landlord has delivered the Premises, to Tenant in
broom-clean condition subject only to Punch List items, a temporary certificate
of occupancy or its equivalent permitting occupancy of such portion of the
Premises improved with such Tenant Improvements has been issued by the City or
other applicable governmental agency, the Premises are substantially complete
and all essential Building Systems, including but not limited to, electrical,
plumbing, heat, air conditioning systems, and their distribution into such
portions of the Premises, are operational to the extent reasonably necessary to
service the portion of the Premises covered by such Tenant Improvements.
Landlord shall cause its contractor to immediately correct any construction
defect or other "punch list" item, which Tenant brings to the Landlord's
attention pursuant to Section 7.1 of the Lease. All such work shall be performed
so as to reasonably minimize the interruption to Tenant and its activities on
the Premises. (The definition of Substantially Completed shall also define the
terms "Substantial Completion" and "Substantially Complete.")

 



 



 

2.5          Cost of Tenant Improvements.

 

(a)             Landlord shall contribute $39.00 per square foot of Rentable
Area in the Premises toward the cost of construction and installation of the
Tenant Improvements (the "Tenant Improvements Allowance"). The Tenant
Improvements Allowance may be used for all design, engineering and construction
costs, and other fees and expenses reasonably related thereto, including
telecommunications, consulting and project management fees, governmental fees.
The balance, if any, of the cost of the Tenant Improvements as constructed
("Additional Cost"), including but not limited to Landlord's Markups, shall be
paid by Tenant in accordance with this Section 2.5(a). If the cost of the
design, construction and installation of the Tenant Improvements, including any
Tenant approved Changes, exceeds $39.00 per rentable square foot, Landlord may
deliver to Tenant, not more than once each calendar month during the
construction schedule, a written request for payment ("Progress Invoice") of
Tenant's prorata share of the Additional Cost to date. Each such Progress
Invoice shall include and be accompanied by (i) the Landlord's certified
statements setting forth the amount requested and the percentage of completion
of each item of Additional Cost and (ii) copies of conditional and unconditional
lien releases from all subcontractors and vendors as of the immediately prior
Progress Invoice. Each Progress Invoice shall include retention of ten percent
(10%) of the amount until Substantial Completion. Tenant shall pay the amount
due, if any, pursuant to the Progress Invoice to Landlord, within fifteen (15)
days after Tenant's receipt of the above items. All costs for Tenant
Improvements shall be fully documented to and verified by Tenant. Tenant shall
have the right to review and approve the Progress Invoice. If the actual cost of
the Tenant Improvements as constructed is less than the Tenant Improvements
Allowance (the "Savings"), Landlord shall apply the Savings to Base Rent
installments in regular order of maturity.

 

(b)             Landlord shall receive a fee of seven percent (7%) of the cost
of constructing the Tenant Improvements as Landlord's fee for overhead and
profit.

 

2.6         Changes. If Tenant requests any change, addition or alteration in or
to any Tenant Improvement Final Plans (a "Change"), Tenant shall cause Tenant's
Architect to prepare appropriate modifications to the Tenant Improvement Final
Plans implementing the Change. Tenant shall pay the cost for the modification of
the Tenant Improvement Final Plans to accommodate the Change. As soon as
practicable after completion of such modification to the Tenant Improvement
Final Plans, Landlord shall notify Tenant of the estimated cost of the Change
and of any delay in Substantial Completion resulting from the Change. Within
three (3) working days after receipt of such cost and delay estimate, including
the schedule of values for each cost item and any other information reasonably
requested by Tenant, Tenant shall notify Landlord in writing whether Tenant
desires to proceed with the Change. If Tenant still desires the Change, Landlord
shall proceed with the Change and Tenant shall be liable for any Additional Cost
resulting from the Change. If Landlord or Tenant fails to give their approvals
herein, construction of the Tenant Improvements shall proceed as provided in
accordance with the original Tenant Improvement Construction Documents.

 



 



 

2.7       Tenant Delay. Tenant shall be responsible for, and shall pay to
Landlord, any and all costs and expenses incurred by Landlord in connection with
any delay in the commencement or completion of any Tenant Improvements that
delays the Scheduled Commencement Date or the critical path of construction and
any increase in the cost of the Tenant Improvements caused solely by (i)
Tenant's failure to provide or approve any Final Tenant Improvement Plans,
Tenant Improvement Construction Documents or cost estimates, or to select any
winning bids, within the applicable time periods required herein, (ii) any
delays in obtaining any items or materials constituting part of the Tenant
Improvements requested by Tenant to the extent arising from Changes, (iii) any
Changes, but only to the extent the delays associated with the Changes do not
exceed the estimates provided to Tenant pursuant to paragraph 2.6 above, (iv)
the use of any subcontractor selected by Tenant but only if Landlord advises
Tenant in writing prior to final selection that such subcontractor would not
otherwise have satisfied Landlord's qualification criteria, or (v) any other
delay requested or caused by Tenant (collectively, "Tenant Delays"). Landlord
shall promptly notify Tenant of any event that in Landlord's opinion constitutes
a Tenant Delay.

 

2.8       Ownership of Tenant Improvements. All Tenant Improvements, whether
installed by Landlord or Tenant, shall become a part of the Building, shall be
the property of Landlord and, subject to the provisions of the Lease, shall be
surrendered by Tenant with the Premises, without any compensation to Tenant, at
the expiration or termination of the Lease in accordance with the provisions of
the Lease.

 

2.9       Correction of Work. If, within one (1) year after the date of
Substantial Completion of the Tenant Improvements or designated portion thereof,
any of the Tenant Improvements is found to be not in accordance with the
requirements of the Final Construction Documents, Landlord shall correct the
nonconformance promptly after receipt of written notice from Tenant to do so
unless Tenant has previously given Landlord a specific written acceptance with
respect to such condition. This period of one (1) year shall be extended with
respect to portions of the Tenant Improvements first performed after Substantial
Completion by the period of time between Substantial Completion and the actual
performance of the work on such Tenant Improvements. The obligations of Landlord
under this Section 2.9 shall survive acceptance of the Tenant Improvements by
Tenant. Tenant shall give such notice promptly after discovery of the condition.

 

3.       PARTIES' REPRESENTATIVES.

 

3.1       Tenant's Representative. Tenant designates Laurie Olson of Relocation
Strategies, Inc. to act as Tenant's Representative with respect to all
approvals, directions and authorizations pursuant to this Exhibit B Construction
Rider.

 



 



 

3.2       Landlord's Representative. Landlord designates Mark Nordland, alone or
together, to act as Landlord's Representative with respect to all approvals,
directions and authorizations pursuant to this Exhibit B Construction Rider.

 

3.3       Change of Representative. Either Landlord or Tenant may change its
representative for the purposes of this Article 3 by giving written notice to
the other party hereto in accordance with the terms of the Lease.

 

 

 

 

 

 

 



 



 

EXHIBIT B-1

 

SHELL SPECIFICATIONS

 

 

DESIGN/BUILD
SCOPE DOCUMENT

 

for

 

SHELL BUILDING

 

TRANSOMA MEDICAL

 

 

 

 

 

 

Dated:      September 11, 2007



 

 



 

Page 2 of 13

 

TABLE OF CONTENTS

 



I. GENERAL REQUIREMENTS     A.  INTENT 3   B.  GENERAL PROJECT SCOPE 3   C. 
WARRANTY 3       II. BUILDING 4   A.  SITEWORK 4   B.  STRUCTURE 5   C. 
EXTERIOR ENCLOSURE 6   D. INTERIOR FINISHES 8   E.  SPECIAL S YSTEMS 10   F. 
MECHANICAL SYSTEMS 10   G. ELECTRICAL SYSTEMS 12       III. EXCLUSIONS 13





 

 

 

 



 

Page 3 of 13

 

I.       GENERAL REQUIREMENTS

 

A.       INTENT

 

1.This scope document defines the general scope of work for the build to suit
office building at the Northwest Quadrant Development in New Brighton, Minnesota
utilizing the services of Ryan Companies US. Inc. (Design/Builder).

 

IL       GENERAL PROJECT SCOPE

 

1.       The general project scope is listed as follows:

 

a.Site Size 5.92 acres.

b.Gross Square Feet of Building 120,000 sf.

c.Rentable Square Feet approximately 114,000 rentable square feet.

d.Parking Provided:

I)       Automobile



(a)       Provided        453 (3.78/1000 gsf) stalls

 

2.       Regulatory Requirements:

 

e.Tenant shall he responsible to secure all permits relating to Tenant
operations.

f.Forty-two (46) SAC/WAC units are included in building shell.

g.Additional SAC and WAC charges resulting from Tenant Improvements shall be
paid for under the Tenant Improvement Costs.

 

C. WARRANTY

 

1.Design/Builder shall repair or replace any defective or faulty work for a
period of one year from the date of substantial completion or certificate of
occupancy, which ever is earlier.

2.10 months after substantial completion, Design/Builder and Developer will
inspect the project and identify any defects which shall be corrected
immediately.

 



 

Page 4 of 13



 

IL       BUILDING

 

A.       SITEWORK

 

1.       Utilities.

 

a.       Electrical Service.

 

1)The serving electrical utility company will place and connect a transformer on
the proposed site.

2)Service size is 2000 amp at 480/277 volts. Four (4) 4" conduits are installed
to provide an entrance for the primary and secondary feeders.

 

b.       Gas Service.

 

1)The serving gas utility company will place and connect a gas meter on the
proposed site.

 

c.       Telephone.

 

1)The serving telephone utility company will bring telephone service line to the
demarcation location in the building. Fiber optics and cable television shall be
pulled by tenant if required.

 

d.       Sanitary Sewer.

 

1)Sanitary sewer service will be provided complete including connection to the
sewer main in the street and an on-site sewer main to the building.

 

e.       Water.

 

1)Water service will be provided to the building for domestic water and fire
protection systems complete including connection to the water main in the street
and on-site water main to the building, In addition, water mains and fire
hydrants will be provided for fire service as required by the local Fire
Marshall.

 

f.       Storm Sewer.

 

1)Provisions will be made for the proper drainage of storm water from roof,
parking, drive and landscaped areas. Storm drainage will be piped to the overall
development's storm system.

 

2.       Bituminous and Concrete Paving.

 

a.       Bituminous Paving.



 

 1)Bituminous paving will be provided complete including curb cuts and
driveways.     2)Paved areas subject to heavy truck traffic will consist of 8"
of aggregate base and 4" of bituminous surface. Paved areas subject to light
truck and car traffic consist of 6" of aggregate base and 3" of bituminous
surface. Parking area striping and traffic markings are provided.

 



 

Page 5 of 13

 

b.       Concrete Paving.

 

1)Cast-in-place concrete curb and gutter (B612) will be provided at the
perimeter of all paved parking and drive areas.

2)Sidewalks are constructed with 4000 p.s.i., air entrained, non-reinforced
concrete. Sidewalks shall be broom finished unless indicated otherwise on the
drawings.

3)Pedestrian ramps are provided at sidewalks.

 

3.       Landscaping.

 

a.       Landscaping.

 

1)An allowance will be included for site landscaping; landscaping shall be
designed and installed in accordance with the requirements of the Northwest
Quadrant per the City of New Brighton.

 

4.       Site Signage.

 

a.Monument sign shall be designed and installed per City requirements.

b.A $10,000 allowance will be included for the design. construction and
installation of the monument sign.

c.Monument sign to be lighted.

d.Traffic Signage.

1)Traffic control signage is provided and installed per city requirements.

 

5.       Site Exterior Lighting.

 

a.       Site Lighting.

 

1)Parking and drive areas are lighted with 30 foot high, pole mounted fixtures
mounted on concrete bases, with photocell and time clock control. Building
mounted fixtures are utilized where possible. Foot-candles will meet city
minimum requirements.

 

B.       STRUCTURE

 

1.       Concrete.

 

a.Concrete Foundations.

1)Concrete foundations are spread footings consisting of strip footings. pacts
and cast-in-place walls constructed with concrete and reinforcing steel as
required by the final structural design.

 

b.Concrete Slabs.

1)       Floors.



(a)Slab on grade 4" thick 3500 psi. non--reinforced concrete in approximately
28.500 SF.

(b)Slab on grade 5" thick 3500 psi over approximately 1.500 SF

(c)Slab on deck will be 4" 3500 psi non-reinforced concrete in approximately
45,000 SF.

 



 

Page 6 of 13

 

(d)Smooth dowel connections are provided at slab on grade. construction joints.



(e)Sawcut control joints are provided for the control of shrinkage cracking.
Filling of exposed sawcut joints to be Tenant Improvement cost.



(f)Concrete slabs are treated with liquid applied dissipating curing/sealing
compound.



(g)Vapor barrier will be provided as part of the underslab venting system.

 

2)       Underslab Venting System (to be paid by City of New Brighton)

 

(a)             A passive sub-slab venting system will he provided under the
SOG. The system will consist of 4-inch schedule 40 PVC collection piping spaced
50 feet on center in rounded washed gravel or pea rock filled trenches which
are, approximately 8 to 10-inches in depth. Areas between the collection piping
will have a 4-inch thick layer of rounded washed gravel or pea rock.

(b)            A vapor barrier will be constructed of either two layers of
15-millimeter (mill) polyethylene, with 2-inch overlay on sheets and taped) or
one layer of Stegowrap vapor barrier. The vapor barrier will be secured to the
foundation wall with adhesive and penetrations will be sealed with gas-tight
boots.

c.       Concrete Walls.

 

1)Concrete foundation walls will be provided around the building perimeter. All
exposed walls have grout rubbed finish.

2)Perimeter foundation walls and dock walls to have rigid insulation.

3)One dock pit is included. An additional Dock pit will be. part of Tenant
Improvement costs,

 

d.       Stair Treads.

 

1)Metal pan stair treads and landings shall be provided with concrete fill.
troweled smooth and sealed.

 

2.       Masonry.

 

a.       Masonry Details.

 

4)Sealed control joints are provided at exterior masonry walls for control of
thermal and structural movement.

5)Exterior walls are a combination of integral color rockface and integral color
burnished concrete block.

 

3.       Metals.

 

a.       Structural Steel.

 

1)The structural framing system for the building consists of steel col mans,
beams, bar. joists, and metal roof deck.

 



 

Page 7 of 13

 

C.       EXTERIOR ENCLOSURE

 

1.       Roof.

 

a.       Roof System.

 

1)Roof system is a single-ply, 45 mil, ballasted EPDM membrane.

2)Roof edge fascia and other visible flashings are pre-finished metal.

3)The roofing system materials are guaranteed free from defects for a period of
10 years by the roofing system manufacturer directly to the Owner.

4)Roof areas are insulated with rigid insulation installed over metal deck to
provide a minimum overall R value of 22.5.

 

b.       Roof Drainage.

 

1)Internal roof drains and PVC rain leader discharge to the storm sewer system.

2)Above grade, horizontal portions of the roof drain piping are insulated.

3)Overflow scuppers arc provided at the exterior of the building.

 

c.       Roof Access.

 

1)       A ships ladder and roof hatch is provided for roof access.

 

2.       Exterior Walls.

 

a.       Concrete Block.

 

1)The building exterior walls are constructed of integrally colored
architectural concrete block (rock face. and burnished) with colored mortar.

2)Exterior masonry walls shall be insulated with 2" of foil-faced expanded
polystyrene insulation.

3)Concrete block walls are constructed with bond beams and reinforcing as
required by the final structural design.

4)Sealed control joints are provided at masonry walls for control of thermal and
structural movement.

5)Flashings and weeps are provided at exterior walls as required for control of
water infiltration.

6)Architectural masonry has a clear coat scaler.

 

3.       Exterior Insulation Finish System (ELI'S).

 

1)       Finish texture to be standard pebble finish.

 

2)ETES system shall include concrete unit masonry substrate, expanded
polystyrene insulation, synthetic base coat, reinforcing fabric, and finish
color coal.

 

4.       Exterior Window System.

 

a.Windows are punched, I" thick, tinted thermal panes set in anodized aluminum
frames with thermally-broken design with Low-Pi glass.

b.Metal trim and flashing matches the window system on the exterior wall.

 

5.       Exterior Doors.

 

a.       Aluminum Doors.

 



 

Page 8 of 13

 

1)Finish matches window framing system.

2)Aluminum thresholds are provided at exterior doors.

3)Panic devices are provided at entrance doors where required by code.

 

b.       Exterior Hollow Metal Doors.

 

1)Exterior hollow metal doors are 3'-0" x 7'-0", flush face panel design.



2)              Exterior hollow metal doors shall be insulated and
weather-shipped.

3)              Hollow metal door will he painted to match exterior.

 

c.       Overhead Doors.

 

1)Two exterior insulated sectional doors will be provided.

2)Overhead doors will be manually operated.

3)Overhead doors will be pre-finished.

 

6.       Miscellaneous Metals.

 

a.               Painted steel tread dock stairs.

b.               One (1) painted ships ladder is included.

c.               Painted 6" bollards are provided at dock stairs.

d.               Track protection and bent plate jambs are provided at each OH
door.

 

D.       INTERIOR FINISHES

 

1.       Carpentry and Millwork.

 

a.       Restroom Vanities.

 

1)Restroom vanities shall be solid surface with self-rimming lavatories with
splash blocks at sides, rear and front apron.

 

2.       Interior Doors and Frames.

 

a.               Wood Doors.

Wood doors shall be 3' -0" x 8.-0" solid core refinished maple.

 

Doors shall he set 1-1/2" hollow metal frames. •

 

b.               Hollow Metal Doors.

Hollow metal doors shall be 3'-0" x 8'-0" flush face panel design.

 

Doors shall be primed finish.

 

Doors shall he set in 1-1/2" hollow metal frames

 

c.               Hollow Metal Frames.

All doors and interior glazing shall be set in welded, primed frames.

 

d.               Finish Hardware.

Door hardware shall be manufactured by Schlage, Yale, Corbin or equal commercial
grade. USD26 finish, with its function appropriate for its intended use.



Keying system shall allow doors to be keyed alike within a given area and tied
to a building master.

 

3.       Gypsum Board Partitions.

 



 

Page 9 of 13

 

a.Perimeter walls to be finished taped and sanded and ready for paint.

b.Restrooms to be finished taped and sanded to deck.

c.The mechanical room walls will be full height to underside of structure with
steel studs and 5/8" gypsum board, both sides.

d.All gypsum board will be taped and sanded where finishes are to be applied or
code required.Floor Coverings

 

4.     Ceramic Tile. - Restrooms

 

a.Ceramic tile shall be installed by the thin-set method.

b.Floor tile shall he Type 1, 8" x 8" x 1/4".

c.Wall tile shall be 4" x 4" x 1/4", and shall be applied to wet walls up to
6'-O" above finished floor.

d.Ceramic tile coved base shall be provided at the perimeter of ceramic tile
floors.

 

5.     Toilet Partitions and Accessories.

 

a.Toilet partitions shall be floor mounted metal partitions with baked enamel
finish complete with baked enamel finish.

b.Urinal screen shall be provided between urinals.

c.The following accessories shall be provided:



Toilet tissue dispenser: One (1) dual roll dispenser at each toilet stall.



Paper towel dispenser: Maximum of two (2) per restroom.



Soap dispenser: One (1) per lavatory.

Grab bars: As required by handicapped code.



Feminine napkin dispensers: One (1) in each woman's toilet room.



Frameless mirror above each vanity.

 

6.       Wall Covering Systems.

 

a.       Painted Surfaces.

 

1)Restroom walls not receiving ceramic tile shall receive paint.

2)Egress stairs to receive paint inside the stairwells.

 

7.       Ceilings

 

a.       Acoustical Ceiling

 

1)Acoustical ceiling grid will be installed for 2' x 2' ceiling tile system.

2)Acoustical ceiling pad will be provided and stockpiled. Ceiling tile will be
regular lay-in with minimum NRC of .55 and provide an STC of 35-39.

 

8.       Fire Extinguishers.

 

a.Fire extinguishers are provided as required by local fire codes for a Shell
Building.



b.Fire extinguishers are surface mounted.



c.All fire extinguishers required for the. Tenant build-out will be part of
Tenant Improvement Allowance.

 

9.       Interim Signage.

 



 

Page 10 of 13

 

a.Code required building signs are provided as required for Shell building.

b.All other interior and exterior signage shall be part of Tenant Improvement
Allowance.

 

10.       Elevators

 

a.One (1) 2,5001b pm-engineered hydraulic passenger elevator with manufacturer
standard cab finishes and one (1) 4.0001b pre-engineered hydraulic
passenger/service elevator. Elevators will have a speed of 125 feet per minute.

 

E.       SPECIAL SYSTEMS

 

1.       Loading Dock

 

a.One (1) manual dock leveler.

b.All dock seals, fans, clock lights and other dock equipment to be part of
Tenant Improvement costs.

 

F.       MECHANICAL SYSTEMS

 

1.       Plumbing.

 

a.       Systems.

 

1)       Sanitary Sewer.

 

(a)       6" Sanitary line is installed. Two (2) flammable waste traps (one at
each 0/H drive-in door location) and associated floor drains have been provided.

 

2)       Domestic Water.

 

(a)Domestic water shall be valved and capped at one location for each 20,000
usable square feet.

 

3)       Storm Water.

 

(a)Storm sewer piping is installed and connected to roof drains in accordance
with all applicable codes.

(b)Roof Drainage: Refer to "Section C— Exterior Enclosure".

b.       Fixtures.

 

1)2.2 Water Closets: Wall mounted vitreous china flush valve type water closets.
All water closets will include, automatic flush valves.

2)6 Urinals: Wall mounted vitreous china with siphon jet and flush valve. All
urinals will include automatic flush valves.

3)16 Lavatories: Vitreous china countertop mounted self rimming type in the main
bathrooms and wall hung at other locations. Lavatory trim shall meet ADA
requirements. All lavatories will include automatic flush valves.

4)4 Electric Water Coolers: Shall meet ADA requirements.

5)Service Sinks: Floor mounted molded fiberglass type receptors.

6)Wall Hydrants: Freeze proof wall hydrants will be provided at the main
entrance., each building elevation, and at two locations on the roof for
maintenance.

7)Floor Drains: Provided in bathrooms, mechanical rooms and other areas
required.    

 

Page 11 of 13

   

8)Water Heaters: Electric water heaters shall supply hot water at 105 degrees.

 

2.       Heating, Ventilating and Air Conditioning (HVAC).

 

a.       Design Criteria:

 

1)Office Cooling: Outdoor conditions 92 ° F. dry bulb, 74 ° F. wet bulb; indoor
conditions 74 ° F. thy bulb. •

2)Office Heating: Outdoor conditions - 19 ° F. dry bulb; indoor conditions 72 °
F. dry bulb.

3)Design shall be per ASHRE 1% standard for design conditions. Cooling Loads:
Shall include 150 square feet per person occupant load, 1.5 watts per square
foot lighting and 2.0 watts per square foot miscellaneous power usage.

5)Office Ventilation: Minimum required outside air shall be 0.1 CFM per square
foot; 10 air changes per hour at toilet rooms.

6)Acoustical Considerations:

(a)Design all areas in accordance with ASI-1RAE recommendations (office areas
generally NC 40 or better, meeting rooms NC 35 or better, utility/unoccupied
areas NC 50 or better).

 

(b)Noise analysis and appropriate design solutions (sound attenuators, roof
curt) isolation, double wall ductwork, etc.) for roof-mounted equipment,
especially breakout noise from RTU' s above, supply ductwork, return/relief
ductwork, and all openings within 50' of any RTU.

 

3.       Fire Protection System.

 

a.       System Description.

 

1)A complete wet automatic fire protection system shall be provided for the
facility in accordance with the requirements with NFPA standards, the local Fire
Marshall and applicable, codes.

2)Concealed sprinkler heads shall be provided for the office areas and other
finished spaces, initially assumed in an open office configuration. Brass
upright or pendant heads shall be provided in areas without a finished ceiling,.

3)Fire alarm and smoke detection systems: As required by code,

 

b.       HVAC System

 

I)Office areas shall be heated, cooled and ventilated by variable air volume
(VA.V) systems. System will he designed to meet or exceed A SINE 62-2001. Design
of cooling will be based on one person per 150 usable square feet and two
personal computers per person.



2)Conditioned air supplied to interior zones will pass through pinchdown VAV
boxes without reheat (i.e. shutoff box). One shutoff box per 1,800 usable square
feet will he stockpiled on floor. V AV boxes at perimeter zones shall be
fan-powered with electric reheat and will be installed every 1.200 usable square
feet along exterior walls.    

 

Page 12 of 13

   







3)Temperature controls shall be provided by building management system utilizing
direct digital control techniques.

4)Air filtration shall be provided by two sets of particulate filters, one
pre-filter set of 30% efficient filters and one final set of at least 65%
efficiency for lab area.

 

c.       HVAC System Components

 

1)Supply air shall be distributed by insulated sheet metal overhead, ductwork
manufactured by SMACNA standards. Insulated flexible ducts shall be used to
connect diffusers to main ductwork.

2)Return air shall be returned to the IIVAC equipment via free air movement
through the open ceiling plenum. All areas to utilize free return.

3)An exhaust system shall be provided at each bathroom, which exhausts air to
the outside

 

G.       ELECTRICAL SYSTEMS

 

1.       Power Distribution.

 

a.Distribution shall be one electrical room for approximately each 19,000 usable
square feet.

b.A complete shell electrical system is provided in accordance with applicable
codes from a 2000 amp, 277/480 volt, 3-phase service to panel boards with
circuit breakers and distribution as required to provide power for IIVAC
equipment, lighting, and convenience outlets.

c.Electrical rooms will provide two 120/203 volt panel boards with 75 KVA
transformer. Each panel board shall have a 225 amp main breaker and provisions
for 42 one pole bolt-on breakers.  d.The electrical system and .equipment will
have a grounding system required by code.

 





2.       Lighting.

 

a.       Lighting at interior and exterior areas is in accordance with the
following:

 

1)Interior lighting: 2'x 4' 3-lamp parabolic light fixtures will be provided and
stockpiled for tenant layout. Fixtures will be provided at a rate of one per 80
rentable square feet. Additional fixtures will be priced at $120/each. Lighting
control will be based on Tenant layout and will be part of TI budget.

2)Pole mounted parking lot lighting are provided as required to meet City/code
required footcandle levels. Parking lot lighting is tune clock and photo cell
controlled.

3)Exterior Building Mounted Lights: Decorative wall mounted fixtures and wall
packs to comply with city requirements,

4)Exit and Emergency Lighting for Shell Building: As required by code for shell
space.



 



 

Page 13 of 13

 

3.       Communication.

 

a.A 3" empty-PVC conduit from the utility room to exterior for telephone service
entry,

 

4.       All further Electrical work associated with tenant build-out will be
part of Tenant Improvement Allowances.

 

III.       EXCLUSIONS

 

1.       The following items are not included in the scope of work proposed
herein:

 

a.Fire Pump

b.Emergency generator

c.On-site water storage facilities

d.Water treatment or conditioning

e.Automatic operators for entrance doors

f.Special fire protection systems such as ESFR system, in-rack sprinklers,
pre-action systems. halon or dry sprinkler systems

g.Security systems and fire alarm systems. other than code required systems for
Shell Building

h.Dedicated electrical circuits or other special. computer wiring

i.Computer Room UV AC requirements

j.Humidification

k.UPS system  l.Explosion-proof equipment





m.Specialty ventilation hoods

n.Visual screening of Mechanical equipment and trash enclosures

o.Fiberoptics

p.CCTV

q.Firepump

 

 

 



 



 

EXHIBIT C

 

OPTION PROPERTY PARKING AREA



 [exh1043_c1.jpg]





 



 



 



EXHIBIT D

 

FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT AND ESTOPPEL CERTIFICATE

 

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT AND ESTOPPEL CERTIFICATE

 

THIS AGREEMENT, made effective as of the______ day of_________, 2007, by and
between ______________________________       ("Tenant"), whose mailing address
is



___________________________, and_________________, a___________ ("Lender"),
whose mailing address is ____________________, and/or its participants,
successors or assigns.

 

WITNESSETH:

 

WHEREAS, by Lease Agreement dated__________________ (hereinafter referred to as
the "Lease"), New Brighton 14th Street, LLC, a Minnesota limited liability
company ("Landlord"), leased and rented to Tenant the real property located in
the City of New Brighton at the street address of________, a legal description
of which is attached as Exhibit A (the "Property"); and

 

WHEREAS, Landlord has obtained loans from Lender secured by, among other things,
a mortgage, security agreement, fixture financing statement and assignment of
leases and rents encumbering, among other things, the Property (the "Mortgage"),
and as a condition to making such loans, it was agreed between Landlord and
Lender that Landlord would obtain from Tenant certain written agreements; and

 

WHEREAS, Tenant and Lender desire hereby to establish certain rights,
safeguards, obligations and priorities with respect to their respective
interests by means of the following agreement.

 

NOW THEREFORE, for and in consideration of the premises and of the mutual
covenants and promises herein contained, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Tenant and Lender agree as follows:

 

The Lease and the rights of Tenant thereunder are and shall be subject and
subordinate to the lien of the Mortgage and to all of the terms, conditions and
provisions thereof, to all advances made or to be made thereunder, to the full
extent of the principal sum, interest thereon and other amounts from time to
time secured thereby, and to any renewal, substitution, extension, modification
or replacement thereof, including any increase in the indebtedness secured
thereby or any supplements thereto. In the event that Lender or any other person
(the Lender, any other such person and their successors and assigns being
referred to herein as the "Purchaser") acquires title to the Property pursuant
to the exercise of any remedy provided for in the Mortgage or by reason of the
acceptance of a deed in lieu of foreclosure, Tenant covenants and agrees to
attorn to and recognize and be bound to Purchaser as its new Landlord, and
subject to the other terms, provisions and conditions of this Agreement, the
Lease shall continue in full force and effect as a direct Lease between Tenant
and Purchaser.

 



 



 

So long as the Lease is in full force and effect and Tenant shall not be in
default under any provision of the Lease or this Agreement beyond any applicable
cure period, and no event has occurred which has continued to exist for a period
of time (after notice, if any, required by the Lease) as would entitle Landlord
to terminate the Lease or would cause, without further action by Landlord, the
termination of the Lease or would entitle Landlord to dispossess the Tenant
thereunder:

 

the right of possession of Tenant to the Property shall not be terminated or
disturbed by any steps or proceedings taken by Lender in the exercise of any of
its rights under the Mortgage; and

 

the Lease shall not be terminated or affected by said exercise of any remedy
provided for in the Mortgage, and Lender hereby covenants that any sale by it of
the Property pursuant to the exercise of any rights and remedies under the
Mortgage or otherwise, shall be made subject to the Lease and the rights of
Tenant thereunder.

 

In no event shall Lender or any other Purchaser be:

 

liable for any act or omission of any prior landlord (other than a default that
is continuing in nature for which Tenant has first notified the Lender and
afforded Lender the same amount of time within which to cure such act or
omission of the prior landlord);

 

liable for the return of any security deposit which has not been delivered to
the Purchaser;

 

subject to any offsets or defenses which the Tenant might have against any prior
landlord (except offsets or defenses permitted under this Lease arising from any
default or breach of this Lease by any prior landlord of a continuing nature for
which Tenant has first notified the Lender and afforded Lender the same amount
of time within which to cure such default or breach of the prior landlord);

 

bound by any payment of rent or additional rent which the Tenant might have paid
to any prior landlord for more than the current month;

 



 



 

bound by any provisions of the Lease regarding commencement or completion of
construction of the Property; or

 

bound by any warranties of construction provided by Landlord under the Lease
(provided that nothing contained in the last two clauses shall be deemed to
preclude any right of Tenant against Ryan Companies U.S., Inc pursuant to
Section 36 of the Lease).

 

Tenant agrees to give prompt written notice to Lender of any default by the
Landlord under the Lease which would entitle Tenant to cancel the Lease or abate
the rent payable thereunder, and agrees that notwithstanding any provision of
Lease, no notice of cancellation thereof shall be effective unless Lender has
received the notice aforesaid and has failed within 30 days of the date of
receipt thereof to cure, or if the default cannot be cured within 30 days, has
failed to commence and to pursue diligently the cure of the Landlord's default
which gave rise to such right of cancellation or abatement. Tenant further
agrees to give such notices to any successor-in-interest of Lender, provided
that such successor-in-interest shall have given written notice to Tenant of its
acquisition of Lender's interest in the Mortgage and designated the address to
which such notices are to be sent.

 

Tenant acknowledges that, under the terms of the Mortgage, Landlord has assigned
to Lender the rentals under the Lease as additional security for said loan, and
Tenant hereby expressly consents to and recognizes such assignment, and agrees
to pay the rent to Lender or its nominee whenever Lender claims or requests the
rent under the terms of said Assignment.

 

Tenant agrees that it will not, without the prior written consent of Lender, do
any of the following, and any such purported action without such consent shall
be void as against Lender:

 

make a prepayment in excess of one month of rent thereunder;

 

subordinate or permit subordination of the Lease to any lien subordinate to the
Mortgage; or

 

make or enter into any amendment or modification to or termination of the Lease
that reduces the rent or term of the Lease, or in any way materially reduces
Tenant's obligations under the Lease, or materially increases the Landlord's
obligations under the Lease.

 

Tenant agrees to certify in writing to Lender, upon request, whether or not any
default on the part of the Landlord exists under the Lease and the nature of any
such default. Tenant states that as of this date, the Lease is in full force and
effect, without modification. Tenant further states as follows:

 

Tenant is the tenant under the Lease for the Property. The initial monthly base
rent is anticipated to be $_________ per month.

 



 



 

The Lease term is anticipated to commence on________________________ . The
termination date of the Lease term, excluding renewals and extensions, is
anticipated to be________________________. Tenant * [does not have the right to
extend or renew the Lease.] * [has the right to extend or renew the Lease for
___________________ (____)____________________(____) year period(s).]

 

The Lease has not been assigned, modified, supplemented or amended in any way by
Tenant, except as described on the attached sheet (if any). The Lease
constitutes the entire agreement between the parties and there are no other
agreements concerning the Premises, and Tenant is not entitled to receive any
concession or benefit (rental or otherwise) or other similar compensation in
connection with renting the Premises other than as set forth in the Lease.

 

The Lease is valid and in full force and effect, and, to the best of Tenant's
knowledge, no party thereto, their successors or assigns is presently in default
thereunder. To Tenant's knowledge, Tenant has no defense, set-off or
counterclaim against Landlord arising out of the Lease or in any way relating
thereto, and no event has occurred and no condition exists, which with the
giving of notice or the passage of time, or both, will constitute a default
under the Lease.

 

No rent or other sum payable under the Lease has been paid more than one month
in advance.

 

The amount of the security deposit, if any, to secure Tenant's performance under
the Lease is $_____________.

 

Tenant agrees to deliver to Lender, or any other Purchaser, within thirty (30)
days after request therefor, but not more than once per year, a copy of Tenant's
most recent annual financial statement.

 

The foregoing provisions shall be self-operative and effective without the
execution of any further instruments on the part of either party hereto.
However, Tenant agrees to execute and deliver to Lender or to any person to whom
Tenant herein agrees to attorn such other instruments as either shall request in
order to effect said provisions.

 

The agreements herein contained shall be binding upon and shall inure to the
benefit of the parties hereto, their respective successors,
successors-in-interest and assigns, and, without limiting such, the agreements
of Lender shall specifically be binding upon any Purchaser of the Property at
foreclosure or otherwise.

 

This Agreement may not be modified other than by an agreement in writing signed
by the parties hereto or their respective successors-in-interest.

 

This Agreement may be signed in counterparts.

 

If any term or provision of this Agreement shall to any extent be held invalid
or unenforceable, the remaining terms and provisions hereof shall not be
affected thereby, but each term and provision hereof shall be valid and
enforceable to the fullest extent permitted by law.

 



 



 

All notices, statements and other communications to be given under the terms of
this agreement shall be in writing and delivered by hand against written receipt
or sent by certified or registered mail, return receipt requested, postage
prepaid and addressed as provided in the first paragraph of this Agreement, or
at such other address as from time to time designated by the party receiving the
notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 



 



 



IN WITNESS WHEREOF, Tenant and Lender have caused this instrument to be executed
as of the day and year first above written.

 



    TENANT:           TRANSOMA MEDICAL, INC.           By:          Its:       
  STATE OF MINNESOTA )           COUNTY OF__________)           The foregoing
instrument was acknowledged before me the__ day of__________, 200_,
by______________________________, the______________________________ of Transoma
Medical, Inc., a Minnesota corporation, for and on behalf of the corporation.  
              Notary Public



 



 

 

 

 

 

 

[TENANT SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT AND ESTOPPEL CERTIFICATE]



 



 



 



    LENDER:                 By:          Its:              By:          Its:   
      STATE OF MINNESOTA )           COUNTY OF__________)           The
foregoing instrument was acknowledged before me the_ day of 200__,
by______________________ and_______________, the_________________ and
__________, respectively, of_________________ a______________ corporation, for
and on behalf of the_____________ corporation.                 Notary Public



 



 

 

 

 

[LENDER SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND
ATTORNMENT AGREEMENT AND ESTOPPEL CERTIFICATE]

 





 



 

 

    AGREED:           LANDLORD:           NEW BRIGHTON 14TH STREET, LLC        
  By:          Its:          STATE OF MINNESOTA )           COUNTY OF__________)
          The foregoing instrument was acknowledged before me the__ day of
200_,by_______________________________, the_______________ of New Brighton 14th
Street, LLC, a Minnesota limited liability company, for and on behalf of the
company.                 Notary Public





 

This instrument was prepared by:

 

 

 

 

 

[LANDLORD SIGNATURE PAGE TO SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENT AND ESTOPPEL CERTIFICATE]

 





 



 

 

 

 



 

